IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
 
 

           
UNITED STATES OF AMERICA
)         )      
                 Plaintiff,
)         )      
    and
)         )      
STATE OF NEW YORK, ET AL.,
)         )      
                Plaintiff-Intervenors,
)         )            v. )   JUDGE EDMUND A. SARGUS, JR.     )   Magistrate
Judge Terence P. Kemp     )       AMERICAN ELECTRIC POWER SERVICE )         )  
Civil Action No C2-99-1250   CORP., ET AL., )   (Consolidated with C2-99-1182)  
  )                               Defendants. )         )         )    

 
 

           
UNITED STATES OF AMERICA
)         )      
                 Plaintiff,
)         )            v. )   JUDGE GREGORY L. FROST     )   Magistrate Judge
Norah McCann King     )       AMERICAN ELECTRIC POWER SERVICE )       CORP., ET
AL., )   Civil Action No C2-05-360     )      
                        Defendants. )         )         )    

 
 

           
OHIO CITIZEN ACTION, ET AL.,
)         )      
                 Plaintiffs,
)         )            v. )   JUDGE GREGORY L. FROST     )   Magistrate Judge
Norah McCann King     )       AMERICAN ELECTRIC POWER SERVICE )       CORP., ET
AL., )   Civil Action No C2-04-1098     )      
                        Defendants. )         )         )    

 
 
 










CONSENT DECREE


 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
I.  JURISDICTION AND VENUE
 
II.  APPLICABILITY 
 
III.  DEFINITIONS 
 
IV.  NOx EMISSION REDUCTIONS AND CONTROLS 
 
A.           Eastern System-Wide Annual Tonnage Limitations for NOx
 
B.           NOx Emission Limitations and Control Requirements
 
C.           General Provisions for Use and Surrender of NOx Allowances 
 
D.           Use of Excess NOx Allowances 
 
E.           Super-Compliant NOx Allowances 
 
F.           Method for Surrender of Excess NOx Allowances 
 
G.           Reporting Requirements for NOx Allowances
 
H.           General NOx Provisions
 
V.  SO2 EMISSION REDUCTIONS AND CONTROLS 
 
A.           Eastern System-Wide Annual Tonnage Limitations for SO2 
 
B.           SO2 Emission Limitations and Control Requirements
 
C.           Use and Surrender of SO2 Allowances 
 
D.           Method for Surrender of Excess SO2 Allowances 
 
E.           Super-Compliant SO2 Allowances
 
F.           Reporting Requirements for SO2  Allowances
 
G.           General SO2 Provisions
 
VI.  PM EMISSION REDUCTIONS AND
CONTROLS                                                                                                                    
 
A.           Optimization of Existing ESPs 
 
B.           PM Emission Rate and Testing 
 
C.           PM Emissions Monitoring 
 
D.           Installation and Operation of PM CEMS
 
E.           PM Reporting 
 
F.           General PM Provisions 
 
VII.  PROHIBITION ON NETTING CREDITS OR OFFSETS FROM REQUIRED CONTROLS
 
VIII.  ENVIRONMENTAL MITIGATION PROJECTS 
 
A.           Requirements for Projects Described in Appendix A ($36 million) 
 
B.           Mitigation Projects to be Conducted by the States ($24 million) 
 
IX. CIVIL PENALTY 
 
X.  RESOLUTION OF CIVIL CLAIMS AGAINST DEFENDANTS
 
A.           Resolution of the United States’ Civil Claims 
 
 
B.
   Pursuit by the United States of Civil Claims Otherwise Resolved by Subsection
A 
 

 
 
C.
   Resolution of Past Claims of the States and Citizen Plaintiffs and
Reservation of Rights 
 

 
XI.  PERIODIC REPORTING 
 
XII.  REVIEW AND APPROVAL OF SUBMITTALS 
 
XIII.  STIPULATED PENALTIES 
 
XIV.  FORCE MAJEURE 
 
XV.  DISPUTE RESOLUTION 
 
XVI.  PERMITS 
 
XVII.  INFORMATION COLLECTION AND RETENTION 
 
XVIII.  NOTICES 
 
XIX.  SALES OR TRANSFERS OF OPERATIONAL OR OWNERSHIP INTERESTS 
 
XX.  EFFECTIVE DATE 
 
XXI.  RETENTION OF JURISDICTION 
 
XXII.  MODIFICATION 
 
XXIII. GENERAL PROVISIONS 
 
XXIV.  SIGNATORIES AND SERVICE
 
XXV. PUBLIC COMMENT 
 
XXVI. CONDITIONAL TERMINATION OF ENFORCEMENT UNDER DECREE 
 
XXVII. FINAL JUDGMENT 

Appendix A: Environmental Mitigation Projects
 
Appendix B: Reporting Requirements
 
Appendix C: Monitoring Strategy and Calculation of 30-Day Rolling Average
                      Removal Efficiency for Conesville Units 5 and 6
 

--------------------------------------------------------------------------------


WHEREAS, the following complaints have been filed against American Electric
Power Service Corporation, Indiana Michigan Power Company, Ohio Power Company,
Appalachian Power Company, Cardinal Operating Company, and Columbus Southern
Power Company in the above-captioned cases, United States, et al. v. American
Electric Power Service Corp., et al., Civil Action Nos. C2-99-1182 and
C2-99-1250 (“AEP I”) and United States, et al. v. American Electric Power
Service Corp., et al., Civil Action Nos. C2-04-1098 and C2-05-360 (“AEP II”):
 
(a)           the United States of America (“United States”), on behalf of the
United States Environmental Protection Agency (“EPA”), filed initial complaints
on November 3, 1999 and April 8, 2005, and filed amended complaints on March 3,
2000 and September 17, 2004, pursuant to Sections 113(b), 165, and 167 of the
Clean Air Act (the “Act”), 42 U.S.C. §§ 7413, 7475, and 7477;
 
 (b)           the States of New York, Connecticut, New Jersey, Vermont, New
Hampshire, Maryland, and Rhode Island, and the Commonwealth of Massachusetts,
after their motion to intervene was granted, filed initial complaints on
December 14, 1999 and November 18, 2004, and filed amended complaints on April
5, 2000, September 24, 2002, and September 17, 2004, pursuant to Section 304 of
the Act, 42 U.S.C. § 7604; and
 
(c)           Ohio Citizen Action, Citizens Action Coalition of Indiana, Hoosier
Environmental Council, Valley Watch, Inc., Ohio Valley Environmental Coalition,
West Virginia Environmental Council, Clean Air Council, Izaak Walton League of
America, United States Public Interest Research Group, National Wildlife
Federation, Indiana Wildlife Federation, League of Ohio Sportsmen, Sierra Club,
and Natural Resources Defense Council, Inc. filed an initial complaint on
November 19, 1999, and filed amended complaints on January 1, 2000 and September
16, 2004, pursuant to Section 304 of the Act, 42 U.S.C. § 7604;
 
WHEREAS, the complaints filed against Defendants in AEP I and AEP II sought
injunctive relief and the assessment of civil penalties for alleged violations
of, inter alia, the:
 
(a)           Prevention of Significant Deterioration and Nonattainment New
Source Review provisions in Part C and D of Subchapter I of the Act, 42 U.S.C.
§§ 7470-7492, 7501-7515; and
 
(b)           federally-enforceable state implementation plans developed by
Indiana, Ohio, Virginia, and West Virginia;
 
WHEREAS, EPA issued notices of violation (“NOVs”) to Defendants with respect to
such allegations on November 2, 1999, November 22, 1999, and June 18, 2004;
 
WHEREAS, EPA provided Defendants and the States of Indiana, Ohio, and West
Virginia, and the Commonwealth of Virginia, with actual notice pertaining to
Defendants’ alleged violations, in accordance with Section 113(a)(1) and (b) of
the Act, 42 U.S.C. § 7413(a)(1) and (b);
 
WHEREAS, in their complaints, the United States, the States, and Citizen
Plaintiffs (collectively, the “Plaintiffs”) alleged, inter alia, that Defendants
made major modifications to major emitting facilities, and failed to obtain the
necessary permits and install the controls necessary under the Act to reduce
sulfur dioxide, nitrogen oxides, and/or particulate matter emissions, and
further alleged that such emissions damage human health and the environment;
 
WHEREAS, the Plaintiffs’ complaints state claims upon which relief can be
granted against Defendants under Sections 113, 165, and 167 of the Act, 42
U.S.C. §§ 7413, 7475, and 7477, and 28 U.S.C. § 1355;
 
WHEREAS, Defendants have denied and continue to deny the violations alleged in
the complaints and NOVs, maintain that they have been and remain in compliance
with the Act and are not liable for civil penalties or injunctive relief, and
state that they are agreeing to the obligations imposed by this Consent Decree
solely to avoid the costs and uncertainties of litigation and to improve the
environment;
 
WHEREAS, Defendants have installed and operated SCR technology on several Units
in the AEP Eastern System, as those terms are defined herein, during the five
(5) month ozone season to achieve emission reductions in compliance with the NOx
SIP Call;
 
WHEREAS, the Plaintiffs and Defendants anticipate that this Consent Decree,
including the installation and operation of pollution control technology and
other measures adopted pursuant to this Consent Decree, will achieve
significant reductions of emissions from the AEP Eastern System and thereby
significantly improve air quality;
 
WHEREAS, the liability phase of AEP I was tried on July 6-7, 2005, and July
11-12, 2005, and no decision has been rendered;
 
WHEREAS, the Parties have agreed, and the Court by entering this Consent Decree
finds, that this Consent Decree has been negotiated in good faith and at arm’s
length; that this settlement is fair, reasonable, and in the public interest,
and consistent with the goals of the Act; and that entry of this Consent Decree
without further litigation is the most appropriate means of resolving this
matter;
 
NOW, THEREFORE, without any admission by Defendants, and without adjudication of
the violations alleged in the complaints or the NOVs, it is hereby ORDERED,
ADJUDGED, AND DECREED as follows:
 
I.  JURISDICTION AND VENUE
 
1.  This Court has jurisdiction over this action, the subject matter herein, and
the Parties consenting hereto, pursuant to 28 U.S.C. §§ 1331, 1345, 1355, and
1367, Sections 113, 167, and 304 of the Act, 42 U.S.C. §§ 7413, 7477, and
7604.  Solely for the purposes of this Consent Decree, venue is proper under
Section 113(b) of the Act, 42 U.S.C. § 7413(b), and under 28 U.S.C. § 1391(b)
and (c).   Solely for the purposes of this Consent Decree and the underlying
complaints, and for no other purpose, Defendants waive all objections and
defenses that they may have to the Court’s jurisdiction over this action, to the
Court’s jurisdiction over Defendants, and to venue in this District.  Defendants
shall not challenge the terms of this Consent Decree or this Court’s
jurisdiction to enter and enforce this Consent Decree.  Solely for the purposes
of the complaints filed by the Plaintiffs in this matter and resolved by the
Consent Decree, for the purposes of entry and enforcement of this Consent
Decree, and for no other purpose, Defendants waive any defense or objection
based on standing.  Except as expressly provided for herein, this Consent Decree
shall not create any rights in or obligations of any party other than the
Plaintiffs and Defendants.  Except as provided in Section XXV (Public Comment)
of this Consent Decree, the Parties consent to entry of this Consent Decree
without further notice.  To facilitate entry of this Consent Decree, upon the
Date of Lodging of this Consent Decree the Parties shall file a Joint Motion to
Consolidate AEP I and AEP II so that AEP II is consolidated into AEP I.
 
II.  APPLICABILITY
 
2.  Upon entry, the provisions of the Consent Decree shall apply to and be
binding upon and inure to the benefit of Plaintiffs and Defendants, and their
respective successors and assigns, and upon their officers, employees, and
agents, solely in their capacities as such.
 
3.  Defendants shall be responsible for providing a copy of this Consent Decree
to all vendors, suppliers, consultants, contractors, agents, and any other
company or other organization retained to perform any of the work required by
this Consent Decree.  Notwithstanding any retention of contractors,
subcontractors, or agents to perform any work required under this Consent
Decree, Defendants shall be responsible for ensuring that all work is performed
in accordance with the requirements of this Consent Decree.  For this reason, in
any action to enforce this Consent Decree, Defendants shall not assert as a
defense the failure of their officers, directors, employees, servants, agents,
or contractors to take actions necessary to comply with this Consent Decree,
unless Defendants establish that such failure resulted from a Force Majeure
Event, as defined in Paragraph 158 of this Consent Decree.
 
III.  DEFINITIONS
 
Every term expressly defined by this Consent Decree shall have the meaning given
to that term by this Consent Decree and, except as otherwise provided in this
Consent Decree, every other term used in this Consent Decree that is also a term
under the Act or the regulations implementing the Act shall mean in this Consent
Decree what such term means under the Act or those implementing regulations.
 
4.  A “1-hour Average NOx Emission Rate” for a re-powered gas-fired, electric
generating unit means, and shall be expressed as, the average concentration in
parts per million (“ppm”) by dry volume, corrected to 15% O2, as averaged over
one (1) hour.  In determining the 1-Hour Average NOx Emission Rate, Defendants
shall use CEMS in accordance with applicable reference methods specified in 40
C.F.R. Part 60 to calculate the emissions for each 15-minute interval within
each clock hour, except as provided in this Paragraph.  Compliance with the
1-Hour Average NOx Emission Rate shall be shown by averaging all 15-minute CEMS
interval readings within a clock hour, except that any 15-minute CEMS interval
that contains any part of a startup or shutdown shall not be included in the
calculation of that 1-Hour average.  A minimum of two 15-minute CEMS interval
readings within a clock hour, not including startup or shutdown intervals, is
required to determine compliance with the 1-Hour average NOx Emission Rate.  All
emissions recorded by CEMS shall be reported in 1-Hour averages.
 
5.  A “30-Day Rolling Average Emission Rate” for a Unit means, and shall be
expressed as, a lb/mmBTU and calculated in accordance with the following
procedure: first, sum the total pounds of the pollutant in question emitted from
the Unit during an Operating Day and the previous twenty-nine (29) Operating
Days; second, sum the total heat input to the Unit in mmBTU during the Operating
Day and the previous twenty-nine (29) Operating Days; and third, divide the
total number of pounds of the pollutant emitted during the thirty (30) Operating
Days by the total heat input during the thirty (30) Operating Days.  A new
30-Day Rolling Average Emission Rate shall be calculated for each new Operating
Day.  Each 30-Day Rolling Average Emission Rate shall include all emissions that
occur during all periods of startup, shutdown, and Malfunction within an
Operating Day, except as follows:
 
 
a.
Emissions and BTU inputs that occur during a period of Malfunction shall be
excluded from the calculation of the 30-Day Rolling Average Emission Rate if
Defendants provide notice of the Malfunction to EPA in accordance with Paragraph
159 in Section XIV (Force Majeure) of this Consent Decree;

 
b.
Emissions of NOx and BTU inputs that occur during the fifth and subsequent Cold
Start Up Period(s) that occur at a given Unit during any 30-day period shall be
excluded from the calculation of the 30-Day Rolling Average Emission Rate if
inclusion of such emissions would result in a violation of any applicable 30-Day
Rolling Average Emission Rate and Defendants have installed, operated, and
maintained the SCR in question in accordance with manufacturers’ specifications
and good engineering practices.  A “Cold Start Up Period” occurs whenever there
has been no fire in the boiler of a Unit (no combustion of any Fossil Fuel) for
a period of six (6) hours or more.  The NOx emissions to be excluded during the
fifth and subsequent Cold Start Up Period(s) shall be the lesser of (i) those
NOx emissions emitted during the eight (8) hour period commencing when the Unit
is synchronized with a utility electric distribution system and concluding eight
(8) hours later, or (ii) those NOx emissions emitted prior to the time that the
flue gas has achieved the minimum SCR operational temperature specified by the
catalyst manufacturer; and

 
c.
For SO2, shall include all emissions and BTUs commencing from the time the Unit
is synchronized with a utility electric distribution system through the time
that the Unit ceases to combust fossil fuel and the fire is out in the boiler.

 
6.  A “30-Day Rolling Average Removal Efficiency” means, for SO2, at a Unit
other than Conesville Unit 5 and Conesville Unit 6, the percent reduction in the
mass of SO2 achieved by a Unit’s FGD system over a 30-Operating Day period and
shall be calculated as follows: step one, sum the total pounds of SO2 emitted as
measured at the outlet of the FGD system for the Unit during the current
Operating Day and the previous twenty-nine (29) Operating Days as measured at
the outlet of the FGD system for that Unit; step two, sum the total pounds of
SO2 delivered to the inlet of the FGD system for the Unit during the current
Operating Day and the previous twenty-nine (29) Operating Days as measured at
the inlet to the FGD system for that Unit; step three, subtract the outlet SO2
emissions calculated in step one from the inlet SO2 emissions calculated in step
two; step four, divide the remainder calculated in step three by the inlet SO2
emissions calculated in step two; and step five, multiply the quotient
calculated in step four by 100 to express as a percentage of removal
efficiency.  A new 30-day Rolling Average Removal Efficiency shall be calculated
for each new Operating Day, and shall include all emissions that occur during
all periods within each Operating Day except that emissions that occur during a
period of Malfunction may be excluded from the calculation if Defendants provide
Notice of the Malfunction to Plaintiffs in accordance with Section XIV (Force
Majeure) and it is determined to be a Force Majeure Event pursuant to that
Section.
 
7.  “AEP Eastern System” means, solely for purposes of this Consent Decree, the
following coal-fired, electric steam generating Units (with the nominal
nameplate net capacity of each Unit):
 

 a.   Amos Unit 1 (800 MW), Amos Unit 2 (800 MW), and Amos Unit 3 (1300 MW)
located in St. Albans, West Virginia;

b.  
Big Sandy Unit 1 (260 MW) and Big Sandy Unit 2 (800 MW) located in Louisa,
Kentucky;

c.  
Cardinal Unit 1 (600 MW), Cardinal Unit 2 (600 MW), and Cardinal Unit 3 (630 MW)
located in Brilliant, Ohio;

d.  
Clinch River Unit 1 (235 MW), Clinch River Unit 2 (235 MW), and Clinch River
Unit 3 (235 MW) located in Carbo, Virginia;

e.  
Conesville Unit 1 (125 MW), Conesville Unit 2 (125 MW), Conesville Unit 3 (165
MW), Conesville Unit 4 (780 MW), Conesville Unit 5 (375 MW), and Conesville Unit
6 (375 MW) located in Conesville, Ohio;

f.  
Gavin Unit 1 (1300 MW) and Gavin Unit 2 (1300 MW) located in Cheshire, Ohio;

g.  
Glen Lyn Unit 5 (95 MW) and Glen Lyn Unit 6 (240 MW) located in Glen Lyn,
Virginia;

h.  
Kammer Unit 1 (210 MW), Kammer Unit 2 (210 MW), and Kammer Unit 3 (210 MW)
located in Moundsville, West Virginia;

i.  
Kanawha River Unit 1 (200 MW) and Kanawha River Unit 2 (200 MW) located in
Glasgow, West Virginia;

j.  
Mitchell Unit 1 (800 MW) and Mitchell Unit 2 (800 MW) located in Moundsville,
West Virginia;

k.  Mountaineer Unit 1 (1300 MW) located in New Haven, West Virginia;
l.  
Muskingum River Unit 1 (205 MW), Muskingum River Unit 2 (205 MW), Muskingum
River Unit 3 (215 MW), Muskingum River Unit 4 (215 MW), and Muskingum River Unit
5 (585 MW) located in Beverly, Ohio;

m.  
Picway Unit 9 (100 MW) located in Lockbourne, Ohio;

n.  
Rockport Unit 1 (1300 MW) and Rockport Unit 2 (1300 MW) located in Rockport,
Indiana;

o.  
Sporn Unit 1 (150 MW), Sporn Unit 2 (150 MW), Sporn Unit 3 (150 MW), Sporn Unit
4 (150), and Sporn Unit 5 (450 MW) located in New Haven, West Virginia; and

p.  
Tanners Creek Unit 1 (145 MW), Tanners Creek Unit 2 (145 MW), Tanners Creek Unit
3 (205 MW), and Tanners Creek Unit 4 (500 MW) located in Lawrenceburg, Indiana.

 
8.  “Boiler Island” means: a Unit’s (a) fuel combustion system (including
bunker, coal pulverizers, crusher, stoker, and fuel burners); (b) combustion air
system; (c) steam generating system (firebox, boiler tubes, and walls); and (d)
draft system (excluding the stack), all as further described in “Interpretation
of Reconstruction,” by John B. Rasnic, U.S. EPA (November 25, 1986) and
attachments thereto.
 
9.  “CEMS” or “Continuous Emission Monitoring System” means, for obligations
involving NOx and SO2 under this Consent Decree, the devices defined in 40
C.F.R. § 72.2 and installed and maintained as required by 40 C.F.R. Part 75.
 
10.  “Citizen Plaintiffs” means, collectively, Ohio Citizen Action, Citizens
Action Coalition of Indiana, Hoosier Environmental Council, Valley Watch, Inc.,
Ohio Valley Environmental Coalition, West Virginia Environmental Council, Clean
Air Council, Izaak Walton League of America, United States Public Interest
Research Group, National Wildlife Federation, Indiana Wildlife Federation,
League of Ohio Sportsmen, Sierra Club, and Natural Resources Defense Council,
Inc.
 
11.  “Clean Air Act” or “Act” means the federal Clean Air Act, 42 U.S.C. §§
7401-7671q, and its implementing regulations.
 
12.  “Clean Air Interstate Rule” or “CAIR” means the regulations promulgated by
EPA on May 12, 2005, at 70 Fed. Reg. 25,161, which are entitled, “Rule to Reduce
Interstate Transport of Fine Particulate Matter and Ozone (Clean Air Interstate
Rule); Revisions to Acid Rain Program; Revisions to NOx SIP Call; Final Rule,”
and any subsequent amendments to that regulation, and any applicable,
federally-approved state implementation plan or the federal implementation plan
to implement CAIR.
 
13.  “Consent Decree” or “Decree” means this Consent Decree and the appendices
attached hereto, which are incorporated into this Consent Decree.
 
14.  “Continuously Operate” or “Continuous Operation” means that when an SCR,
FGD, ESP, or Other NOx Pollution Controls are used at a Unit, except during a
Malfunction, they shall be operated at all times such Unit is in operation,
consistent with the technological limitations, manufacturers’ specifications,
and good engineering and maintenance practices for such equipment and the Unit
so as to minimize emissions to the greatest extent practicable.
 
15.  “Date of Entry” means the date this Consent Decree is approved or signed by
the United States District Court Judge; provided, however, that if the Parties’
Joint Motion to Consolidate, as specified in Paragraph 1, is denied or not
decided, then the “Date of Entry” means the date that the last of the two United
States District Court Judges hearing these cases approves or signs this Consent
Decree.
 
16.  “Date of Lodging” means the date this Consent Decree is filed for lodging
with the Clerk of the Court for the United States District Court for the
Southern District of Ohio.
 
17.  “Day” means, unless otherwise specified, calendar day.
 
18.  “Defendants” or “AEP” means American Electric Power Service Corporation,
Kentucky Power Company d/b/a American Electric Power, Indiana Michigan Power
Company d/b/a American Electric Power, Ohio Power Company d/b/a American
Electric Power, Cardinal Operating Company and its owners (Ohio Power and
Buckeye Power), Appalachian Power Company d/b/a American Electric Power, and
Columbus Southern Power Company d/b/a American Electric Power.
 
19.  “Eastern System-Wide Annual Tonnage Limitation” means the limitations, as
specified in this Consent Decree, on the number of tons of the air pollutants
that may be emitted from the AEP Eastern System during the relevant calendar
year (i.e., January 1 through December 31), and shall include all emissions of
the air pollutants emitted during all periods of startup, shutdown, and
Malfunction, except that emissions that occur during a period of Malfunction may
be excluded from the calculation if Defendants provide Notice of the Malfunction
to Plaintiffs in accordance with Section XIV (Force Majeure) and it is
determined to be a Force Majeure Event pursuant to that Section.
 
20.   “Emission Rate” means the number of pounds of pollutant emitted per
million BTU of heat input (“lb/mmBTU”), measured in accordance with this Consent
Decree.
 
21.  “EPA” means the United States Environmental Protection Agency.
 
22.  “ESP” means electrostatic precipitator, a pollution control device for the
reduction of PM.
 
23.  “Environmental Mitigation Project” means a project funded or implemented by
Defendants as a remedial measure to mitigate alleged damage to human health or
the environment, including National Parks or Wilderness Areas, claimed to have
been caused by the alleged violations described in the complaints or to
compensate Plaintiffs for costs necessitated as a result of the alleged damages.
 
24.  “Existing Unit” means a Unit that commenced operation prior to the Date of
Lodging of this Consent Decree.
 
25.  “Flue Gas Desulfurization System,” or “FGD,” means a pollution control
device with one or more absorber vessels that employs flue gas desulfurization
technology for the reduction of SO2.
 
26.  “Fossil Fuel” means any hydrocarbon fuel, including coal, petroleum coke,
petroleum oil, or natural gas.
 
27.  An “Improved Unit” for NOx means an AEP Eastern System Unit equipped with
an SCR or scheduled under this Consent Decree to be equipped with an SCR, or
required to be Retired, Retrofitted, or Re-powered.  A Unit may be an Improved
Unit for one pollutant without being an Improved Unit for another.  Any Other
Unit in the AEP Eastern System can become an Improved Unit for NOx if it is
equipped with an SCR and the requirement to Continuously Operate such SCR is
incorporated into a federally-enforceable non-Title V permit or site-specific
amendment to the state implementation plan and the Title V Permit applicable to
that Unit.
 
28.   An “Improved Unit” for SO2 means an AEP Eastern System Unit equipped with
an FGD or scheduled under this Consent Decree to be equipped with an FGD, or
required to be Retired, Retrofitted, or Re-powered.  A Unit may be an Improved
Unit for one pollutant without being an Improved Unit for another.  Any Other
Unit in the AEP Eastern System can become an Improved Unit for SO2 if it is
equipped with an FGD and the requirement to Continuously Operate such FGD is
incorporated into a federally-enforceable non-Title V permit or site-specific
amendment to the state implementation plan and the Title V Permit applicable to
that Unit.
 
29.  “KW” means kilowatt or one thousand watts.
 
30.  “lb/mmBTU” means one pound per million British thermal units.
 
31.  “Malfunction” means any sudden, infrequent, and not reasonably preventable
failure of air pollution control equipment, process equipment, or a process to
operate in a normal or usual manner.  Failures that are caused in part by poor
maintenance or careless operation are not Malfunctions.
 
32.  “MW” means a megawatt or one million watts.
 
33.  “NSR Permit” means a preconstruction permit issued by the permitting
authority pursuant to Parts C or D of Subchapter I of the Clean Air Act.
 
34.  “National Ambient Air Quality Standards” or “NAAQS” means national ambient
air quality standards that are promulgated pursuant to Section 109 of the Act,
42 U.S.C. § 7409.
 
35.  “New and Newly Permitted Unit” means a Unit that commenced operation after
the Date of Lodging of this Consent Decree, and that has been issued a final NSR
Permit for SO2 and NOx that includes applicable Best Available Control
Technology (“BACT”) and/or Lowest Achievable Emission Rate (“LAER”) limitations,
as those terms are respectively defined at 42 U.S.C. §§ 7479(3), 7501(3).
 
36.  “Nonattainment NSR” means the nonattainment area New Source Review program
within the meaning of Part D of Subchapter I of the Act, 42 U.S.C. §§ 7501-7515,
and its regulations, 40 C.F.R. Part 51.
 
37.  “NOx” means oxides of nitrogen, measured in accordance with the provisions
of this Consent Decree.
 
38.  “NOx Allowance” means an authorization to emit a specified amount of NOx
that is allocated or issued under an emissions trading or marketable permit
program of any kind that has been established under the Clean Air Act or a state
implementation plan.
 
39.  “NOx CAIR Allocations” means the number of NOx Allowances allocated to the
AEP Eastern System Units pursuant to the Clean Air Interstate Rule, excluding
any NOx Allowances awarded by Indiana, Kentucky, Ohio, West Virginia, and
Virginia to an AEP Eastern System Unit from the “compliance supplement pool,” as
that phrase is defined at 40 C.F.R. § 96.143, or in a federally-approved state
implementation plan or federal implementation plan to implement CAIR.
 
40.  “Operating Day” means any day on which a Unit fires Fossil Fuel.
 
41.  “Other NOx Pollution Controls” means the measures identified in the table
in Paragraph 69 that will achieve reductions in NOx emissions at the Units
specified therein.
 
42.  “Other SO2 Measures” means the measures identified in Paragraph 90 that
will achieve reductions in SO2 emissions at the Units specified therein.
 
43.  “Other Unit” means any Unit of the AEP Eastern System that is not an
Improved Unit for the pollutant in question.
 
44.  “Operational or Ownership Interest” means part or all of Defendants’ legal
or equitable operational or ownership interests in any Unit in the AEP Eastern
System.
 
45.  “Parties” means the United States, the States, the Citizen Plaintiffs, and
Defendants.  “Party” means one of the Parties.
 
46.  “Plaintiffs” means the United States, the States, and the Citizen
Plaintiffs.
 
47.  “Plant-Wide Annual Rolling Tonnage Limitation for SO2 at Clinch River”
means the sum of the tons of SO2 emitted during all periods of operation from
the Clinch River plant, including, without limitation, all SO2 emitted during
periods of startup, shutdown, and Malfunction, in the most recent month and the
previous eleven (11) months.  A new Annual Rolling Average Tonnage Limitation
for years 2010 through 2014, and for 2015 and continuing thereafter, shall be
calculated in accordance with Paragraph 88.
 
48.  “Plant-Wide Annual Tonnage Limitation for SO2 at Kammer” means the sum of
the tons of SO2 emitted during all periods of operation from the Kammer plant,
including, without limitation, all SO2 emitted during periods of startup,
shutdown, and Malfunction, during the relevant calendar year (i.e., January 1
through December 31).  A new Plant-Wide Annual Tonnage Limitation shall be
calculated for each new calendar year.
 
49.  “PM” means particulate matter, as measured in accordance with the
provisions of this Consent Decree.
 
50.  “PM CEMS” or “PM Continuous Emission Monitoring System” means the equipment
that samples, analyzes, measures, and provides, by readings taken at frequent
intervals, an electronic or paper record of PM emissions.
 
51.  “PM Emission Rate” means the number of pounds of PM emitted per million BTU
of heat input (lb/mmBTU), as measured in annual stack tests in accordance with
EPA Method 5, 5B, or 17, 40 C.F.R. Part 60, including Appendix A.
 
52.  “Project Dollars” means Defendants’ expenditures and payments incurred or
made in carrying out the Environmental Mitigation Projects identified in Section
VIII (Environmental Mitigation Projects) of this Consent Decree to the extent
that such expenditures or payments both: (a) comply with the requirements set
forth in Section VIII (Environmental Mitigation Projects) and Appendix A of this
Consent Decree, and (b) constitute Defendants’ direct payments for such
projects, or Defendants’ external costs for contractors, vendors, and equipment.
 
53.  “PSD” means Prevention of Significant Deterioration within the meaning of
Part C of Subchapter I of the Clean Air Act, 42 U.S.C. §§ 7470-7492, and its
regulations, 40 C.F.R. Part 52.
 
54.   “Re-power” means either (1) the replacement of an existing pulverized coal
boiler through the construction of a new circulating fluidized bed (“CFB”)
boiler or other technology of equivalent environmental performance that at a
minimum achieves and maintains a 30-Day Rolling Average Emission Rate not
greater than 0.100 lb/mmBTU or a 30-Day Rolling Average Removal Efficiency of at
least ninety-five percent (95%) for SO2 and a 30-Day Rolling Average Emission
Rate not greater than 0.070 lb/mmBTU for NOx; or (2) the modification of such
Unit, or removal and replacement of Unit components, such that the modified or
replaced Unit generates electricity through the use of new combined cycle
combustion turbine technology fueled by natural gas containing no more than 0.5
grains of sulfur per 100 standard cubic feet of natural gas, and at a minimum,
achieves a 1-hour Average NOx Emission Rate not greater than 2.0 ppm.
 
55.  “Retire” means that Defendants shall: (a) permanently shut down and cease
to operate the Unit; and (b) comply with any state and/or federal requirements
applicable to that Unit.  Defendants shall amend any applicable permits so as to
reflect the permanent shutdown status of such Unit.
 
56.   “Retrofit” means that the Unit must install and Continuously Operate both
an SCR and an FGD.  For the 600 MW listed in the table in Paragraph 68 and 87,
“Retrofit” means that the Unit must meet a federally-enforceable 30-Day Rolling
Average Emission Rate of 0.100 lb/mmBTU for NOx and a 30-Day Rolling Average
Emission Rate of 0.100 lb/mmBTU for SO2, measured in accordance with the
requirements of this Consent Decree.
 
57.  “Selective Catalytic Reduction System” or “SCR” means a pollution control
device that employs selective catalytic reduction technology for the reduction
of NOx emissions.
 
58.  “Selective Non-Catalytic Reduction” means a pollution control device for
the reduction of NOx emissions that utilizes ammonia or urea injection into the
boiler.
 
59.  “SO2” means sulfur dioxide, as measured in accordance with the provisions
of this Consent Decree.
 
60.  “SO2 Allowance” means “allowance” as defined at 42 U.S.C. § 7651a(3):  “an
authorization, allocated to an affected unit by the Administrator of EPA under
Subchapter IV of the Act, to emit, during or after a specified calendar year,
one ton of sulfur dioxide.”
 
61.  “SO2 Allocations” means the number of SO2 Allowances allocated to the AEP
Eastern System Units.
 
62.  “Super-Compliant NOx Allowance” means an allowance attributable to
reductions beyond the requirements of this Consent Decree as determined in
accordance with Paragraph 80.
 
63.  “Super-Compliant SO2 Allowance” means an allowance attributable to
reductions beyond the requirements of this Consent Decree as determined in
accordance with Paragraph 98.
 
64.  “States” means the States of Connecticut, Maryland, New Hampshire, New
Jersey, New York, Rhode Island, and Vermont, and the Commonwealth of
Massachusetts.
 
65.  “Title V Permit” means the permit required for Defendants’ major sources
under Subchapter V of the Act, 42 U.S.C. §§ 7661-7661e.
 
66.  “Unit” means collectively, the coal pulverizer, stationary equipment that
feeds coal to the boiler, the boiler that produces steam for the steam turbine,
the steam turbine, the generator, the equipment necessary to operate the
generator, steam turbine, and boiler, and all ancillary equipment, including
pollution control equipment.  An electric steam generating station may comprise
one or more Units.
 
IV.  NOx EMISSION REDUCTIONS AND CONTROLS
 
A.           Eastern System-Wide Annual Tonnage Limitations for NOx.
 
67.  Notwithstanding any other provisions of this Consent Decree, except Section
XIV (Force Majeure), during each calendar year specified in the table below, all
Units in the AEP Eastern System, collectively, shall not emit NOx in excess of
the following Eastern System-Wide Annual Tonnage Limitations:
 
Calendar Year
Eastern System-Wide Annual Tonnage Limitations for NOx
2009
96,000 tons
2010
92,500 tons
2011
92,500 tons
2012
85,000 tons
2013
85,000 tons
2014
85,000 tons
2015
75,000 tons
2016, and each year thereafter
72,000 tons



B.           NOx Emission Limitations and Control Requirements.
 
68.  No later than the dates set forth in the table below, Defendants shall
install and Continuously Operate SCR on each Unit identified therein, or, if
indicated in the table, Retire, Retrofit, or Re-power such Unit:


Unit
NOx Pollution Control
Date
Amos Unit 1
SCR
January 1, 2008
Amos Unit 2
SCR
January 1, 2009
Amos Unit 3
SCR
January 1, 2008
Big Sandy Unit 2
SCR
January 1, 2009
Cardinal Unit 1
SCR
January 1, 2009
Cardinal Unit 2
SCR
January 1, 2009
Cardinal Unit 3
SCR
January 1, 2009
Conesville Unit 1
Retire, Retrofit, or Re-power
Date of Entry of this Consent Decree
Conesville Unit 2
Retire, Retrofit, or Re-power
Date of Entry of this Consent Decree
Conesville Unit 3
Retire, Retrofit, or Re-power
December 31, 2012
Conesville Unit 4
SCR
December 31, 2010
Gavin Unit 1
SCR
January 1, 2009
Gavin Unit 2
SCR
January 1, 2009
Mitchell Unit 1
SCR
January 1, 2009
Mitchell Unit 2
SCR
January 1, 2009
Mountaineer Unit 1
SCR
January 1, 2008
Muskingum River Units 1-4
Retire, Retrofit, or Re-power
December 31, 2015
Muskingum River Unit 5
SCR
January 1, 2008
Rockport Unit 1
SCR
December 31, 2017
Rockport Unit 2
SCR
December 31, 2019
Sporn Unit 5
Retire, Retrofit, or Re-power
December 31, 2013
A total of at least 600 MW from the following list of Units: Sporn Units 1-4,
Clinch River Units 1-3, Tanners Creek Units 1-3, and/or Kammer Units 1-3
Retire, Retrofit, or Re-power
December 31, 2018



69.  Other NOx Pollution Controls.  No later than the dates set forth in the
table below, Defendants shall Continuously Operate the Other NOx Pollution
Controls on the Units identified therein:
 
Unit
Other NOx Pollution Controls
Date
Big Sandy Unit 1
Low NOx Burners
Date of Entry
Glen Lyn Units 5 and 6
Low NOx Burners
Date of Entry
Clinch River Units 1, 2, and 3
Low NOx Burners, and Selective Non-catalytic Reduction
For Low NOx Burners, Date of Entry, and, for Selective Non-Catalytic Reduction,
December 31, 2009
Conesville Units 5 and 6
Low NOx Burners
Date of Entry
Kammer Units 1, 2, and 3
Overfire Air
Date of Entry
Kanawha River Units 1 and 2
Low NOx Burners
Date of Entry
Picway Unit 9
Low NOx Burners
Date of Entry
Tanners Creek Units 1, 2, and 3
Low NOx Burners
Date of Entry
Tanners Creek Unit 4
Overfire Air
Date of Entry

 
C.           General Provisions for Use and Surrender of NOx Allowances.
 
70.  Except as may be necessary to comply with this Section and Section XIII
(Stipulated Penalties), Defendants may not use NOx Allowances to comply with any
requirement of this Consent Decree, including by claiming compliance with any
emission limitation or Eastern System-Wide Annual Tonnage Limitation required by
this Decree, by using, tendering, or otherwise applying NOx Allowances to
achieve compliance or offset any emissions above the limits specified in this
Consent Decree.
 
71.  As required by this Section IV of this Consent Decree, Defendants shall
surrender NOx Allowances that would otherwise be available for sale, trade, or
transfer as a result of actions taken by Defendants to comply with the
requirements of this Consent Decree.
 
72.  NOx Allowances allocated to the AEP Eastern System may be used by
Defendants to meet their own federal and/or state Clean Air Act regulatory
requirements for the Units included in the AEP Eastern System.  Subject to
Paragraph 70, nothing in this Consent Decree shall prevent Defendants from
purchasing or otherwise obtaining NOx Allowances from another source for
purposes of complying with their own federal and/or state Clean Air Act
requirements to the extent otherwise allowed by law.
 
73.  The requirements in this Consent Decree pertaining to Defendants’ use and
surrender of NOx Allowances are permanent injunctions not subject to any
termination provision of this Consent Decree.  These provisions shall survive
any termination of this Consent Decree.
 
D.           Use of Excess NOx Allowances.
 
74.  Calculation of Unrestricted and Restricted NOx Allowances.  On an annual
basis, beginning in 2009, Defendants shall calculate the difference between the
NOx CAIR Allocations for the Units in the AEP Eastern System for that year and
the annual AEP Eastern System-Wide Tonnage Limitations for NOx for that calendar
year.  This difference represents the total Excess NOx Allowances for that
calendar year.  For purposes of this Consent Decree, for each year commencing in
2009 and ending in 2015, forty-two percent (42%) of the Excess NOx Allowances
shall be Unrestricted Excess NOx Allowances and fifty-eight percent (58%) shall
be Restricted Excess NOx Allowances.  Commencing in 2016, and continuing
thereafter, all Excess NOx Allowances shall be Restricted Excess NOx Allowances.
 
75.  Use and Surrender of Unrestricted Excess NOx Allowances.  For each calendar
year commencing in 2009 and ending in 2015, Defendants may use Unrestricted
Excess NOx Allowances in any manner authorized by law.  No later than March 1,
2016, Defendants must surrender, or transfer to a non-profit third party
selected by Defendants for surrender, all unused Unrestricted Excess NOx
Allowances subject to surrender accumulated during the period from 2009 through
2015.
 
76.  Use and Surrender of Restricted Excess NOx Allowances.  Beginning in
calendar year 2009, and for each calendar year thereafter, Defendants shall
calculate the difference between the number of any Restricted Excess NOx
Allowances and the number of NOx Allowances that is equal to the amount of
actual NOx emissions from:  (a) any New and Newly Permitted Unit as defined in
this Consent Decree, and (b) the following five natural-gas plants but only up
to a cumulative total of 1200 tons of NOx in any single year: Ceredo Generating
Station located near Ceredo, West Virginia, with a nominal generating capacity
of 505 megawatts; Waterford Energy Center located in southeastern Ohio, with a
nominal generating capacity of 821 megawatts; Darby Electric Generating Station
located near Columbus, Ohio, with a nominal generating capacity of 480
megawatts; Lawrenceburg Generating Station located in Lawrenceburg, Indiana,
with a generating capacity of 1,096 megawatts; and a natural gas-fired power
plant under construction near Dresden, Ohio, with a nominal generating capacity
of 580 megawatts.  This difference shall be the amount of Restricted Excess NOx
Allowances potentially subject to surrender in 2016.  During calendar years 2009
through 2015, Defendants may accumulate Restricted Excess NOx Allowances
potentially subject to surrender in 2016.
 
77.  NOx Allowances from Renewable Energy.  Beginning in calendar year 2009, and
for each calendar year thereafter, Defendants may subtract from the number of
Restricted Excess NOx Allowances potentially subject to surrender, a number of
allowances calculated in accordance with this Paragraph.  To calculate such
number, Defendants shall use the following method: multiply 0.0002 by the sum of
(a) the actual annual generation in MWH/year generated from solar or wind power
projects first owned or operated by Defendants after the Date of Lodging of this
Consent Decree, and (b) the actual annual generation in MWH/year purchased by
Defendants from solar or wind power projects in any year after the Date of
Lodging of this Consent Decree.  Such figure so calculated shall be subtracted
from the number of Restricted Excess NOx Allowances potentially subject to
surrender each year.  The remainder shall be the Restricted Excess NOx
Allowances subject to surrender.
 
78.  Defendants may, solely at their discretion, use Restricted Excess NOx
Allowances at a New and Newly Permitted Unit for which Defendants have received
a final NSR Permit from the permitting agency even if the NSR Permit has been
appealed but not stayed during the permit appeal process.  If Defendants use
Restricted Excess NOx Allowances at such New and Newly Permitted Unit, and the
emissions from such New and Newly Permitted Unit are greater than what such Unit
is permitted to emit after final adjudication of the appeal process, Defendants
shall, within thirty (30) days of such final adjudication, retire an amount of
NOx Allowances equal to the number of tons of NOx actually emitted that exceeded
the finally adjudicated permit limit.
 
79.  No later than March 1, 2016, the total number of Restricted Excess NOx
Allowances subject to surrender accumulated during 2009 through 2015 as
calculated in accordance with Paragraphs 74, 76, and 77, shall be surrendered or
transferred to a non-profit third party selected by Defendants for surrender,
pursuant to Subsection F, below.  Beginning in calendar year 2016, and for each
calendar year thereafter, the total number of Restricted Excess NOx Allowances
subject to surrender for that year calculated in accordance with Paragraph 74,
76 and 77, shall be surrendered, or transferred to a non-profit third party
selected by Defendants for surrender, by March 1 of the following calendar year.
 
E.           Super-Compliant NOx Allowances.
 
80.  In each calendar year beginning in 2009, and continuing thereafter,
Defendants may use in any manner authorized by law any NOx Allowances made
available in that year as a result of maintaining actual NOx emissions from the
AEP Eastern System below the Eastern System-Wide Annual Tonnage Limitations for
NOx under this Consent Decree for each calendar year.  Defendants shall timely
report the generation of such Super-Compliant NOx Allowances in accordance with
Section XI (Periodic Reporting) and Appendix B of this Consent Decree.
 
F.           Method for Surrender of Excess NOx Allowances.
 
81.  For purposes of this Consent Decree, the “surrender” of Excess Restricted
or Unrestricted Excess NOx Allowances subject to surrender means permanently
surrendering to EPA NOx Allowances from the accounts administered by EPA so that
such NOx Allowances can never be used thereafter to meet any compliance
requirement under the Clean Air Act, a state implementation plan, or this
Consent Decree.
 
82.  For all Restricted or Unrestricted Excess NOx Allowances subject to
surrender required to be surrendered to EPA in Paragraphs 79 and 75, above,
Defendants or the third party recipient(s) (as the case may be) shall first
submit a NOx Allowance transfer request form to EPA’s Office of Air and
Radiation’s Clean Air Markets Division directing the transfer of such NOx
Allowances to the EPA Enforcement Surrender Account or to any other EPA account
that EPA may direct in writing.  As part of submitting these transfer requests,
Defendants or the third party recipient(s) shall irrevocably authorize the
transfer of these NOx Allowances and identify – by name of account and any
applicable serial or other identification numbers or station names – the source
and location of the NOx Allowances being surrendered.
 
83.  If any NOx Allowances required to be surrendered under this Consent Decree
are transferred directly to a non-profit third party, Defendants shall include a
description of such transfer in the next report submitted to EPA as required by
Section XI (Periodic Reporting) of this Consent Decree.  Such report shall: (a)
identify the non-profit third party recipient(s) of the NOx Allowances and list
the serial numbers of the transferred NOx Allowances; and (b) include a
certification by the third party recipient(s) stating that the recipient(s) will
not sell, trade, or otherwise exchange any of the NOx Allowances and will not
use any of the NOx Allowances to meet any obligation imposed by any
environmental law.  No later than the second periodic report due after the
transfer of any NOx Allowances, Defendants shall include a statement that the
third party recipient(s) surrendered the NOx Allowances for permanent surrender
to EPA in accordance with the provisions of Paragraph 82 within one (1) year
after Defendants transferred the NOx Allowances to them.  Defendants shall not
have complied with the NOx Allowance surrender requirements of this Paragraph
until all third party recipient(s) have actually surrendered the transferred NOx
Allowances to EPA.
 
G.           Reporting Requirements for NOx Allowances.
 
84.  Defendants shall comply with the reporting requirements for NOx Allowances
as described in Section XI (Periodic Reporting) and Appendix B.
 
H.           General NOx Provisions.
 
85.  To the extent a NOx Emission Rate is required under this Consent Decree,
Defendants shall use CEMS in accordance with the reference methods specified in
40 C.F.R. Part 75 to determine such Emission Rate.
 
V.  SO2 EMISSION REDUCTIONS AND CONTROLS
 
A.           Eastern System-Wide Annual Tonnage Limitations for SO2.
 
86.  Notwithstanding any other provisions of this Consent Decree, except Section
XIV (Force Majeure), during each calendar year specified in the table below, all
Units in the AEP Eastern System, collectively, shall not emit SO2 in excess of
the following Eastern System-Wide Annual Tonnage Limitations:
 
Calendar Year
Eastern System-Wide Annual Tonnage Limitations for SO2
2010
450,000 tons
2011
450,000 tons
2012
420,000 tons
2013
350,000 tons
2014
340,000 tons
2015
275,000 tons
2016
260,000 tons
2017
235,000 tons
2018
184,000 tons
2019, and each year thereafter
174,000 tons



B.           SO2 Emission Limitations and Control Requirements.
 
87.  No later than the dates set forth in the table below, Defendants shall
install and Continuously Operate an FGD on each Unit identified therein, or, if
indicated in the table, Retire, Retrofit, or Re-power such Unit:
 
Unit
SO2 Pollution Control
Date
Amos Units 1 and 3
FGD
December 31, 2009
Amos Unit 2
FGD
December 31, 2010
Big Sandy Unit 2
FGD
December 31, 2015
Cardinal Units 1 and 2
FGD
December 31, 2008
Cardinal Unit 3
FGD
December 31, 2012
Conesville Units 1 and 2
Retire, Retrofit, or Re-power
Date of Entry
Conesville Unit 3
Retire, Retrofit, or Re-power
December 31, 2012
Conesville Unit 4
FGD
December 31, 2010
Conesville Unit 5
Upgrade existing FGD and meet a 95% 30-day Rolling Average Removal Efficiency
December 31, 2009
Conesville Unit 6
Upgrade existing FGD and meet a 95% 30-day Rolling Average Removal Efficiency
December 31, 2009
Gavin Units 1 and 2
FGD
Date of Entry
Mitchell Units 1 and 2
FGD
December 31, 2007
Mountaineer Unit 1
FGD
December 31, 2007
Muskingum River Units 1-4
Retire, Retrofit, or Re-power
December 31, 2015
Muskingum River Unit 5
FGD
December 31, 2015
Rockport Unit 1
FGD
December 31, 2017
Rockport Unit 2
FGD
December 31, 2019
Sporn Unit 5
Retire, Retrofit, or Re-power
December 31, 2013
A total of at least 600 MW from the following list of Units: Sporn Units 1-4,
Clinch River Units 1-3, Tanners Creek Units 1-3, and/or Kammer Units 1-3
Retire, Retrofit, or Re-power
December 31, 2018



88.  Plant-Wide Annual Rolling Average Tonnage Limitation for SO2 at Clinch
River. Beginning on January 1, 2010, and continuing through December 31, 2014,
Defendants shall limit their total annual SO2 emissions at the Clinch River
plant to a Plant-Wide Annual Rolling Average Tonnage Limitation of 21,700
tons.  Beginning on January 1, 2015, and continuing thereafter, Defendants shall
limit their total annual SO2 emissions at the Clinch River plant to a Plant-Wide
Annual Rolling Average Tonnage Limitation of 16,300 tons.  For purposes of
calculating the Plant-Wide Annual Rolling Average Tonnage Limitation that begins
in 2010, Defendants shall use the period beginning January 1, 2010 through
December 31, 2010 to establish the initial annual period that is subject to the
Plant-Wide Annual Rolling Average Tonnage Limitation for 2010 through
2014.  Defendants shall then calculate a new Plant-Wide Annual Rolling Average
Tonnage Limitation each month thereafter through December 31, 2014, by averaging
the most recent month with the previous eleven (11) months.  For purposes of
calculating the Plant-Wide Annual Rolling Average Tonnage Limitation that begins
in 2015, Defendants shall use the period beginning January 1, 2015 through
December 31, 2015 to establish the initial annual period that is subject to the
Plant-Wide Annual Average Rolling Tonnage Limitation for 2015.  Defendants shall
then calculate a new Plant-Wide Annual Rolling Average Tonnage Limitation each
month thereafter by averaging the most recent month with the previous eleven
(11) months.
 
89.  Plant-Wide Annual Tonnage Limitation for SO2 at Kammer.  Beginning on
January 1, 2010, and continuing annually thereafter, Defendants shall limit
their total annual SO2 emissions at the Kammer plant to a Plant-Wide Annual
Tonnage Limitation of 35,000 tons.
 
90.  Other SO2 Measures.  No later than the dates set forth in the table below,
Defendants shall comply with the limit on coal sulfur content for such Units, at
all times that the Units are in operation:
 
Unit
Other SO2 Measures
Date
Big Sandy Unit 1
Units can only burn coal with a sulfur content no greater than 1.75 lb/mmBTU on
an annual average basis
Date of Entry
Glen Lyn Units 5 and 6
Units can only burn coal with a sulfur content no greater than 1.75 lb/mmBTU on
an annual average basis.
Date of Entry
Kanawha River Units 1 and 2
Units can only burn coal with a sulfur content no greater than 1.75 lb/mmBTU on
an annual average basis
Date of Entry
Tanners Creek Units 1, 2, and 3
Units can only burn coal with a sulfur content no greater than 1.2 lb/mmBTU on
an annual average basis
Date of Entry
Tanners Creek Unit 4
Unit can only burn coal with a sulfur content no greater than 1.2 % on an annual
average basis
Date of Entry



C.           Use and Surrender of SO2 Allowances.
 
91.  Defendants may use SO2 Allowances allocated to the AEP Eastern System by
the Administrator of EPA under the Act, or by any state under its state
implementation plan, to meet their own federal and/or state regulatory
requirements for the Units included in the AEP Eastern System.  Subject to
Paragraph 92, nothing in this Consent Decree shall prevent Defendants from
purchasing or otherwise obtaining SO2 Allowances from another source for
purposes of complying with their own federal and/or state Clean Air Act
requirements to the extent otherwise allowed by law.
 
92.  Except as may be necessary to comply with this Section and Section XIII
(Stipulated Penalties), Defendants may not use any SO2 Allowances to comply with
any requirement of this Consent Decree, including by claiming compliance with
any emission limitation, Eastern System-Wide Annual Tonnage Limitations,
Plant-Wide Annual Rolling Average Tonnage Limitation for SO2 at Clinch River, or
Plant-Wide Annual Tonnage Limitation for SO2 at Kammer required by this Consent
Decree by using, tendering, or otherwise applying SO2 Allowances to achieve
compliance or offset any emissions above the limits specified in this Consent
Decree.
 
93.  On an annual basis beginning in 2010, and continuing thereafter, Defendants
shall calculate the number of Excess SO2 Allowances by subtracting the number of
SO2 Allowances equal to the annual Eastern System-Wide Tonnage Limitations for
SO2 for each calendar year times the applicable allowance surrender ratio from
the annual SO2 Allocations for all Units within the AEP Eastern System for the
same calendar year.  Defendants shall surrender, or transfer to a non-profit
third party selected by Defendants for surrender, all Excess SO2 Allowances that
have been allocated to the AEP Eastern System for the specified calendar year by
the Administrator of EPA under the Act or by any state under its state
implementation plan. Defendants shall make the surrender of SO2 Allowances
required by this Paragraph to EPA by March 1 of the immediately following
calendar year.
 
D.           Method for Surrender of Excess SO2 Allowances.
 
94.  For purposes of this Subsection, the “surrender” of Excess SO2 Allowances
means permanently surrendering allowances from the accounts administered by EPA
so that such allowances can never be used thereafter to meet any compliance
requirement under the Clean Air Act, a state implementation plan, or this
Consent Decree.
 
95.  If any SO2 Allowances required to be surrendered under this Consent Decree
are transferred directly to a non-profit third party, Defendants shall include a
description of such transfer in the next report submitted to EPA pursuant to
Section XI (Periodic Reporting) of this Consent Decree.  Such report shall:
(i) identify the non-profit third party recipient(s) of the SO2 Allowances and
list the serial numbers of the transferred SO2 Allowances; and (ii) include a
certification by the third party recipient(s) stating that the recipient(s) will
not sell, trade, or otherwise exchange any of the allowances and will not use
any of the SO2 Allowances to meet any obligation imposed by any environmental
law.  No later than the second periodic report due after the transfer of any SO2
Allowances, Defendants shall include a statement that the third party
recipient(s) surrendered the SO2 Allowances for permanent surrender to EPA in
accordance with the provisions of Paragraph 96 within one (1) year after
Defendants transferred the SO2 Allowances to them.  Defendants shall not have
complied with the SO2 Allowance surrender requirements of this Paragraph until
all third party recipient(s) have actually surrendered the transferred SO2
Allowances to EPA.
 
96.  For all SO2 Allowances surrendered to EPA, Defendants or the third party
recipient(s) (as the case may be) shall first submit an SO2 Allowance transfer
request form to EPA’s Office of Air and Radiation’s Clean Air Markets Division
directing the transfer of such SO2 Allowances to the EPA Enforcement Surrender
Account or to any other EPA account that EPA may direct in writing.  As part of
submitting these transfer requests, Defendants or the third party recipient(s)
shall irrevocably authorize the transfer of these SO2 Allowances and identify –
by name of account and any applicable serial or other identification numbers or
station names – the source and location of the SO2 Allowances being surrendered.
 
97.  The requirements in this Consent Decree pertaining to Defendants’ surrender
of SO2 Allowances are permanent injunctions not subject to any termination
provision of this Decree.  These provisions shall survive any termination of
this Consent Decree in whole or in part.
 
E.           Super-Compliant SO2 Allowances.
 
98.  In each calendar year beginning in 2010, and continuing thereafter,
Defendants may use in any manner authorized by law any SO2 Allowances made
available in that year as a result of maintaining actual SO2 emissions from the
AEP Eastern System below the Eastern System-Wide Annual Tonnage Limitations for
SO2 under this Consent Decree for each calendar year.  Defendants shall timely
report the generation of such Super-Compliant SO2 Allowances in accordance with
Section XI (Periodic Reporting) and Appendix B of this Consent Decree.
 
F.           Reporting Requirements for SO2 Allowances.
 
99.  Defendants shall comply with the reporting requirements for SO2 Allowances
as described in Section XI (Periodic Reporting) and Appendix B.
 
G.           General SO2 Provisions.
 
100.  To the extent an Emission Rate or 30-Day Rolling Average Removal
Efficiency for SO2 is required under this Consent Decree, Defendants shall use
CEMS in accordance with the reference methods specified in 40 C.F.R. Part 75 to
determine such Emission Rate.
 
101.  Notwithstanding Paragraphs 6 and 100, the 30-Day Rolling Average Removal
Efficiency for SO2 at Conesville Unit 5 and Conesville Unit 6 shall be
determined in accordance with Appendix C.
 
VI.  PM EMISSION REDUCTIONS AND CONTROLS
 
A.           Optimization of Existing ESPs.
 
102.   Beginning thirty (30) days after the Date of Entry, and continuing
thereafter, Defendants shall Continuously Operate each ESP on Cardinal Unit 1,
Cardinal Unit 2, and Muskingum River Unit 5 to maximize PM emission reductions
at all times when the Unit is in operation, provided that such operation of the
ESP is consistent with the technological limitations, manufacturers’
specifications, and good engineering and maintenance practices for the
ESP.  Defendants shall, at a minimum, to the extent reasonably practicable: (a)
fully energize each section of the ESP for each unit, and repair any failed ESP
section at the next planned Unit outage (or unplanned outage of sufficient
length); (b) operate automatic control systems on each ESP to maximize PM
collection efficiency; (c) maintain power levels delivered to the ESPs,
consistent with manufacturers’ specifications, the operational design of the
Unit, and good engineering practices; and (d) inspect for and repair during the
next planned Unit outage (or unplanned outage of sufficient length) any openings
in ESP casings, ductwork, and expansion joints to minimize air leakage.
 
B.           PM Emission Rate and Testing.
 
103.  No later than the dates specified in the table below, Defendants shall
Continuously Operate each Unit specified therein to achieve and maintain a PM
Emission Rate no greater than 0.030 lb/mmBTU:
 
Unit
Date to Achieve and Maintain PM Emission Rate
Cardinal Unit 1
December 31, 2009
Cardinal Unit 2
December 31, 2009
Muskingum River Unit 5
December 31, 2012

 
104.  On or before the date established by this Consent Decree for Defendants to
achieve and maintain 0.030 lb/mmBTU at Cardinal Unit 1, Cardinal Unit 2, and
Muskingum River Unit 5, Defendants shall conduct a performance test for PM that
demonstrates compliance with the PM Emission Rate required by this Consent
Decree.  Within forty-five (45) days of each such performance test, Defendants
shall submit the results of the performance test to Plaintiffs pursuant to
Section XVIII (Notices) of this Consent Decree.
 
C.           PM Emissions Monitoring.
 
105.  Beginning in calendar year 2010 for Cardinal Unit 1 and Cardinal Unit 2,
and calendar year 2013 for Muskingum River Unit 5, and continuing in each
calendar year thereafter, Defendants shall conduct a stack test for PM on each
stack servicing Cardinal Unit 1, Cardinal Unit 2, and Muskingum River Unit
5.  The annual stack test requirement imposed by this Paragraph may be satisfied
by stack tests conducted by Defendants as required by their permits from the
State of Ohio for any year that such stack tests are required under the permits.
 
106.  The reference methods and procedures for determining compliance with PM
Emission Rates shall be those specified in 40 C.F.R. Part 60, Appendix A, Method
5, 5B, or 17, or an alternative method that is promulgated by EPA, requested for
use herein by Defendants, and approved for use herein by EPA.  Use of any
particular method shall conform to the EPA requirements specified in 40 C.F.R.
Part 60, Appendix A and 40 C.F.R. § 60.48Da(b) and (e), or any
federally-approved method contained in the Ohio State Implementation
Plan.  Defendants shall calculate the PM Emission Rates from the stack test
results in accordance with 40 C.F.R.     § 60.8(f).  The results of each PM
stack test shall be submitted to EPA within forty-five (45) days of completion
of each test.
 
        D.  
Installation and Operation of PM CEMS.



107.  Defendants shall install, calibrate, operate, and maintain PM CEMS, as
specified below.  Each PM CEMS shall comprise a continuous particle mass monitor
measuring particulate matter concentration, directly or indirectly, on an hourly
average basis and a diluent monitor used to convert the concentration to units
of lb/mmBTU.  Defendants shall maintain, in an electronic database, the hourly
average emission values produced by all PM CEMS in lb/mmBTU.  Defendants shall
use reasonable efforts to keep each PM CEMS running and producing data whenever
any Unit served by the PM CEMS is operating.
 
108.  No later than December 31, 2011, Defendants shall submit to EPA pursuant
to Section XII (Review and Approval of Submittals) of this Consent Decree: (a) a
plan for the installation and certification of each PM CEMS, and (b) a proposed
Quality Assurance/Quality Control (“QA/QC”) protocol that shall be followed in
calibrating such PM CEMS.  In developing both the plan for installation and
certification of the PM CEMS and the QA/QC protocol, Defendants shall use the
criteria set forth in 40 C.F.R. Part 60, Appendix B, Performance Specification
11, and Appendix F, Procedure 3.   Following approval by EPA of the protocol,
Defendants shall thereafter operate each PM CEMS in accordance with the approved
protocol.
 
109.  No later than the dates specified below, Defendants shall install,
certify, and operate PM CEMS on the stacks or common stacks for Cardinal Unit 1,
Cardinal Unit 2, and a third Unit, as further described in Paragraph 110:
 
Stack
Date to Commence Operation of PM CEMS
Cardinal Unit 1
December 31, 2012
Cardinal Unit 2
December 31, 2012
Unit to be identified pursuant to Paragraph 110
December 31, 2012

 
110.  No later than December 31, 2011, Defendants shall identify, subject to
Plaintiffs’ approval, the third Unit required by Paragraph 109.
 
111.  No later than ninety (90) days after Defendants begin operation of the PM
CEMS, Defendants shall conduct tests of each PM CEMS to demonstrate compliance
with the PM CEMS installation and certification plan submitted to and approved
by EPA.
 
112.  Demonstration that PM CEMS are Infeasible.  Defendants shall operate the
PM CEMS for at least two (2) years on each of the Units specified in Paragraphs
109 and 110.  After two (2) years of operation, Defendants may attempt to
demonstrate that it is infeasible to continue operating PM CEMS.  As part of
such demonstration, Defendants shall submit an alternative PM monitoring plan
for review and approval by EPA.  The plan shall explain the basis for stopping
operation of the PM CEMS and propose an alternative PM monitoring plan.  If the
United States disapproves the alternative PM monitoring plan, or if the United
States rejects Defendants’ claim that it is infeasible to continue operating PM
CEMS, such disagreement is subject to Section XV (Dispute Resolution).
 
113.  “Infeasible to Continue Operating PM CEMS” Standard.  Operation of a PM
CEMS shall be considered no longer feasible if: (a) the PM CEMS cannot be kept
in proper condition for sufficient periods of time to produce reliable,
adequate, or useful data consistent with the QA/QC protocol, or (b) Defendants
demonstrate that recurring, chronic, or unusual equipment adjustment or
servicing needs in relation to other types of continuous emission monitors
cannot be resolved through reasonable expenditures of resources.  If EPA
determines that Defendants have demonstrated pursuant to this Paragraph that
operation is no longer feasible, Defendants shall be entitled to discontinue
operation of and remove the PM CEMS.
 
114.  PM CEMS Operations Will Continue During Dispute Resolution or Proposals
for Alternative Monitoring.  Until EPA approves an alternative monitoring plan,
or until the conclusion of any proceeding under Section XV (Dispute Resolution),
Defendants shall continue to operate the PM CEMS.  If EPA has not issued a
decision regarding an alternative monitoring plan within 120 days, Defendants
may initiate action under Section XV (Dispute Resolution).
 
           E.           PM Reporting.
 
115.  Defendants shall comply with the reporting requirements for PM as
described in Section XI (Periodic Reporting) and Appendix B.
 
F.           General PM Provisions.
 
116.  Although stack testing shall be used to determine compliance with the PM
Emission Rate established by this Consent Decree, data from the PM CEMS shall be
used, at a minimum, to monitor progress in reducing PM emissions.
 
VII.           PROHIBITION ON NETTING CREDITS OR
         OFFSETS FROM REQUIRED CONTROLS


117.  Emission reductions that result from actions required to be taken by
Defendants after the Date of Entry of this Consent Decree to comply with the
requirements of this Consent Decree shall not be considered as a creditable
contemporaneous emission decrease for the purpose of obtaining a netting credit
or offset under the Clean Air Act’s Nonattainment NSR and PSD programs.
 
118.  Nothing in this Consent Decree is intended to preclude the emission
reductions generated under this Consent Decree from being considered by a State
or EPA as creditable contemporaneous emission decreases for the purpose of
attainment demonstrations submitted pursuant to § 110 of the Act, 42 U.S.C. §
7410, or in determining impacts on NAAQS, PSD increment, or air quality related
values, including visibility, in a Class I area.
 
VIII.  ENVIRONMENTAL MITIGATION PROJECTS
 
119.  Defendants shall implement the Environmental Mitigation Projects
(“Projects”) described in Appendix A to this Consent Decree and fund the
categories of Projects described in Subsection B, below, in compliance with the
approved plans and schedules for such Projects and other terms of this Consent
Decree.  In funding and/or implementing all such Projects in Appendix A and
Subsection B, Defendants shall expend moneys and/or implement Projects valued at
no less than $36 million for the Projects identified in Appendix A and $24
million for the payments to the States to fund Projects within the categories
set forth in Subsection B.  Defendants shall fund and/or implement such Projects
over a period of no later than five (5) years from the Date of
Entry.  Defendants may propose establishing one or more qualified settlement
funds within the meaning of Treas. Reg. §1.468B-1 in conjunction with one or
more Mitigation Projects.  Any such trust would be established pursuant to a
trust agreement in a form to be mutually agreed upon by the affected
Parties.  Nothing in the foregoing is intended by the United States to be a
determination or opinion regarding whether such trust would meet the
requirements of Treas. Reg. §1.468B-1 or is otherwise appropriate.
 
A.           Requirements for Projects Described in Appendix A ($36 million).
 
120.  Defendants shall maintain, and present to EPA upon request, all documents
to substantiate the Project Dollars expended to implement the Projects described
in Appendix A, and shall provide these documents to EPA within thirty (30) days
of a request for the documents.
 
121.  All plans and reports prepared by Defendants pursuant to the requirements
of this Section of the Consent Decree and required to be submitted to EPA shall
be publicly available from Defendants without charge.
 
122.  Defendants shall certify, as part of each plan submitted to EPA for any
Project, that Defendants are not otherwise required by law to perform the
Project described in the plan, that Defendants are unaware of any other person
who is required by law to perform the Project, and that Defendants will not use
any Project, or portion thereof, to satisfy any obligations that it may have
under other applicable requirements of law, including any applicable renewable
portfolio standards.
 
123.  Defendants shall use good faith efforts to secure as much benefit as
possible for the Project Dollars expended, consistent with the applicable
requirements and limits of this Consent Decree.
 
124.  If Defendants elect (where such an election is allowed) to undertake a
Project by contributing funds to another person or entity that will carry out
the Project in lieu of Defendants, but not including Defendants’ agents or
contractors, that person or instrumentality must, in writing: (a) identify its
legal authority for accepting such funding; and (b) identify its legal authority
to conduct the Project for which Defendants contribute the funds.  Regardless of
whether Defendants elect (where such election is allowed) to undertake a Project
by itself or to do so by contributing funds to another person or instrumentality
that will carry out the Project, Defendants acknowledge that they will receive
credit for the expenditure of such funds as Project Dollars only if Defendants
demonstrate that the funds have been actually spent by either Defendants or by
the person or instrumentality receiving them, and that such expenditures met all
requirements of this Consent Decree.
 
125.  Defendants shall comply with the reporting requirements for Appendix A
Projects as described in Section XI (Periodic Reporting) and Appendix B.
 
126.  Within sixty (60) days following the completion of each Project required
under this Consent Decree (including any applicable periods of demonstration or
testing), Defendants shall submit to the United States a report that documents
the date that the Project was completed, Defendants’ results of implementing the
Project, including the emission reductions or other environmental benefits
achieved, and the Project Dollars expended by Defendants in implementing the
Project.
 
B.           Mitigation Projects to be Conducted by the States ($24 million).
 
127.  The States, by and through their respective Attorneys General, shall
jointly submit to Defendants Projects within the categories identified in this
Subsection B for funding in amounts not to exceed $4.8 million per calendar year
for no less than five (5) years following the Date of Entry of this Consent
Decree beginning as early as calendar year 2008.  The funds for these Projects
will be apportioned by and among the States, and Defendants shall not have
approval rights for the Projects or the apportionment.  Defendants shall pay
proceeds as designated by the States in accordance with the Projects submitted
for funding each year within seventy-five (75) days after being notified in
writing by the States.  Notwithstanding the $4.8 million and 5-year limitation
above, if the total costs of the projects submitted in any one or more years are
less than $4.8 million, the difference between that amount and $4.8 million will
be available for funding by Defendants of new or previously submitted projects
in the following years, except that all amounts not designated by the States
within ten (10) years after the Date of Entry of this Consent Decree shall
expire.
 
128.  Categories of Projects.  The States agree to use money funded by
Defendants to implement Projects that pertain to energy efficiency and/or
pollution reduction.  Such projects may include, but are not limited by, the
following:
 
 
a.
Retrofitting land and marine vehicles (e.g., automobiles, off-road and on-road
construction and other vehicles, trains, ferries) and transportation terminals
and ports, with pollution control devices, such as particulate matter traps,
computer chip reflashing, and battery hybrid technology;

b.         Truck-stop and marine port electrification;
c.         Purchase and installation of photo-voltaic cells on buildings;
 
d.
Projects to conserve energy use in new and existing buildings, including
appliance efficiency improvement projects, weatherization projects, and projects
intended to meet EPA’s Green Building guidelines (see
http://www.epa.gov/greenbuilding/pubs/enviro-issues.htm) and/or the Leadership
in Energy and Environmental Design (LEED) Green Building Rating System (see
http://www.usgbc.org/DisplayPage.aspx?CategoryID=19), and projects to collect
information in rental markets to assist in design of efficiency and conservation
programs;

 
e.
Construction associated with the production of energy from wind, solar, and
biomass;

 
f.
“Buy back” programs for dirty old motors (e.g., automobile, lawnmowers,
landscape equipment);

 
g.
Programs to remove and/or replace oil-fired home heating equipment to allow use
of ultra-low sulfur oil, and outdoor wood-fired boilers;

h.         Purchase and retirement of SO2 and NOx allowances; and
i.          Funding program to improve modeling of mobile source sector.
 
IX. CIVIL PENALTY
 
129.  Within thirty (30) days after the Date of Entry, Defendants shall pay to
the United States a civil penalty in the amount of $15,000,000.  The civil
penalty shall be paid by Electronic Funds Transfer (“EFT”) to the United States
Department of Justice, in accordance with current EFT procedures, referencing
USAO File Number 1999v01542 and DOJ Case Number 90-5-2-1-06893 and the civil
action case name and consolidated case numbers of this action.  The costs of
such EFT shall be Defendants’ responsibility.  Payment shall be made in
accordance with instructions provided to Defendants by the Financial Litigation
Unit of the U.S. Attorney’s Office for the Southern District of Ohio.  Any funds
received after 2:00 p.m. EDT shall be credited on the next business day.  At the
time of payment, Defendants shall provide notice of payment, referencing the
USAO File Number, the DOJ Case Number, and the civil action case name and
consolidated case numbers, to the Department of Justice and to EPA in accordance
with Section XVIII (Notices) of this Consent Decree.
 
130.  Failure to timely pay the civil penalty shall subject Defendants to
interest accruing from the date payment is due until the date payment is made at
the rate prescribed by 28 U.S.C. § 1961, and shall render Defendants liable for
all charges, costs, fees, and penalties established by law for the benefit of a
creditor or of the United States in securing payment.
 
131.  Payment made pursuant to this Section is a penalty within the meaning of
Section 162(f) of the Internal Revenue Code, 26 U.S.C. § 162(f), and is not a
tax-deductible expenditure for purposes of federal law.
 
X.  RESOLUTION OF CIVIL CLAIMS AGAINST DEFENDANTS
 
A.           Resolution of the United States’ Civil Claims.
 
132.  Claims Based on Modifications Occurring Before The Date of Lodging of This
Consent Decree.   Entry of this Decree shall resolve all civil claims of the
United States against Defendants that arose from any modifications commenced at
any AEP Eastern System Unit prior to the Date of Lodging of this Consent Decree,
including but not limited to, those modifications alleged in the Notices of
Violation and complaints filed in AEP I and AEP II, under any or all of: (a)
Parts C or D of Subchapter I of the Clean Air Act, 42 U.S.C. §§ 7470-7492,
7501-7515; (b) Section 111 of the Clean Air Act, 42 U.S.C. § 7411, and 40 C.F.R.
§ 60.14; (c) the federally-approved and enforceable Indiana State Implementation
Plan, Kentucky State Implementation Plan, Ohio State Implementation Plan,
Virginia State Implementation Plan, and West Virginia State Implementation Plan;
or (d) Sections 502(a) and 504(a) of Title V of the Clean Air Act, 42 U.S.C §§
7611(a) and 7611(c), but only to the extent that such claims are based on
Defendants’ failure to obtain an operating permit that reflects applicable
requirements imposed under Parts C or D of Subchapter I, or Section 111 of the
Clean Air Act.
 
133.  Claims Based on Modifications after the Date of Lodging of This Consent
Decree.  Entry of this Consent Decree also shall resolve all civil claims of the
United States against Defendants that arise based on a modification commenced
before December 31, 2018, or solely for Rockport Unit 2, before December 31,
2019, for all pollutants, except Particulate Matter, regulated under Parts C or
D of Subchapter I of the Clean Air Act, and under regulations promulgated
thereunder, as of the Date of Lodging of this Consent Decree, and:
 
a.
where such modification is commenced at any AEP Eastern System Unit after the
Date of Lodging of this Consent Decree; or

 
b.
where such modification is one this Consent Decree expressly directs Defendants
to undertake.

The term “modification” as used in this Paragraph shall have the meaning that
term is given under the Clean Air Act and under the regulations in effect as of
the Date of Lodging of this Consent Decree, as alleged in the complaints in AEP
I and AEP II.
 
134.  Reopener.  The resolution of the United States’ civil claims against
Defendants, as provided by this Subsection A, is subject to the provisions of
Subsection B of this Section.
 
B.           Pursuit by the United States of Civil Claims Otherwise Resolved by
Subsection A.
 
135.  Bases for Pursuing Resolved Claims for the AEP Eastern System.   If
Defendants violate: (a) the Eastern System-Wide Annual Tonnage Limitations for
NOx required pursuant to Paragraph 67; (b) the Eastern System-Wide Annual
Tonnage Limitations for SO2 required pursuant to Paragraph 86; or (c) operate a
Unit more than ninety (90) days past a date established in this Consent Decree
without completing the required installation, upgrade, or commencing Continuous
Operation of any emission control device required pursuant to Paragraphs 68, 69,
87, 102, and 103 then the United States may pursue any claim at any AEP Eastern
System Unit that is otherwise resolved under Subsection A (Resolution of United
States’ Civil Claims), subject to (a) and (b) below.
 
 
a.
For any claims based on modifications undertaken at any Unit in the AEP Eastern
System that is not an Improved Unit for the pollutant in question, claims may be
pursued only where the modification(s) on which such claim is based was
commenced within the five (5) years preceding the violation or failure specified
in this Paragraph.

 
b.
For any claims based on modifications undertaken at an Improved Unit, claims may
be pursued only where the modification(s) on which such claim is based was
commenced: (1) after the Date of Lodging of this Consent Decree and (2) within
the five (5) years preceding the violation or failure specified in this
Paragraph.

 
136.  Additional Bases for Pursuing Resolved Claims for Modifications at an
Improved Unit.  Solely with respect to an Improved Unit, the United States may
also pursue claims arising from a modification (or collection of modifications)
at an Improved Unit that has otherwise been resolved under Subsection A
(Resolution of the United States’ Civil Claims) if the modification (or
collection of modifications) at the Improved Unit on which such claim is based
(a) was commenced after the Date of Lodging of this Consent Decree and (b)
individually (or collectively) increased the maximum hourly emission rate of
that Unit for NOx or SO2 (as measured by 40 C.F.R. § 60.14 (b) and (h)) by more
than ten percent (10%).
 
137.  Any Other Unit can become an Improved Unit for NOx if (a) it is equipped
with an SCR, and (b) the operation of such SCR is incorporated into a
federally-enforceable non-Title V permit or site-specific amendment to the state
implementation plan and incorporated into a Title V permit applicable to that
Unit.  Any Other Unit can become an Improved Unit for SO2 if (a) it is equipped
with an FGD, and (b) the operation of such FGD is incorporated into a
federally-enforceable non-Title V permit or site-specific amendment to the state
implementation plan and incorporated into a Title V permit applicable to that
Unit.
 
138.  Additional Bases for Pursuing Resolved Claims for Modifications at Other
Units.
      a.  Solely with respect to Other Units, i.e., a Unit that is not an
Improved Unit under the terms of this Consent Decree, the United States may also
pursue claims arising from a modification (or collection of modifications) at an
Other Unit that has otherwise been resolved under Subsection A (Resolution of
the United States’ Civil Claims), if the modification (or collection of
modifications) at the Other Unit on which the claim is based was commenced
within the five (5) years preceding any of the following events:
1.           a modification (or collection of modifications) at such Other Unit
commenced after the Date of Lodging of this Consent Decree increases the maximum
hourly emission rate for such Other Unit for the relevant pollutant (NOx or SO2)
(as measured by 40 C.F.R. § 60.14(b) and (h));
2.           the aggregate of all Capital Expenditures made at such Other Unit
exceed $125/KW on the Unit’s Boiler Island (based on the generating capacities
identified in Paragraph 7) during the period from the Date of Entry of this
Consent Decree through December 31, 2015. (Capital Expenditures shall be
measured in calendar year 2007 constant dollars, as adjusted by the McGraw-Hill
Engineering News-Record Construction Cost Index);  or
3.           a modification (or collection of modifications) at such Other Unit
commenced after the Date of Lodging of this Consent Decree results in an
emissions increase of NOx and/or SO2 at such Other Unit, and such
increase:  (i)  presents, by itself, or in combination with other emissions
or  sources, “an imminent and substantial endangerment” within the meaning of
Section 303 of the Act, 42 U.S.C. §7603; (ii)  causes or contributes to
violation of a NAAQS in any Air Quality Control Area that is in attainment with
that NAAQS; (iii) causes or contributes to violation of a PSD increment; or (iv)
causes or contributes to any adverse impact on any formally-recognized air
quality and related values in any Class I area.  The introduction of any new or
changed NAAQS shall not, standing alone, provide the showing needed under
Subparagraphs (3)(ii) or (3)(iii) of this Paragraph, to pursue any claim for a
modification at an Other Unit resolved under Subparagraph A of this Section.
      b.     Solely with respect to Other Units at the plant listed below, the
United States may also pursue claims arising from a modification (or collection
of modifications) at such Other Units commenced after the Date of Lodging of
this Consent Decree if such modification (or collection of modifications)
results in an emissions increase of SO2 at such Other Unit, and such increase
causes the emissions at the plant at issue to exceed the Plant-Wide Annual
Rolling Average Tonnage Limitation for SO2 at Clinch River listed in the table
below for year 2010-2014 and/or 2015 and beyond:
 
Plant
Year
SO2 Tons Limit
Clinch River
2010 - 2014
21,700
Clinch River
2015 and each year thereafter
16,300



 
C.
Resolution of Past Claims of the States and Citizen Plaintiffs and Reservation
of Rights.



139.  The States and Citizen Plaintiffs agree that this Consent Decree resolves
all civil claims that have been alleged in their respective complaints or could
have been alleged against Defendants prior to the Date of Lodging of this
Consent Decree for violations of: (a) Parts C or D of Subchapter I of the Clean
Air Act, 42 U.S.C. §§ 7470-7492, 7501-7515, and (b) Section 111 of the Act, 42
U.S.C. § 7411, and 40 C.F.R § 60.14, at Units within the AEP Eastern System.
 
140.  The States and Citizen Plaintiffs expressly do not join in giving the
Defendants the covenant provided by the United States through Paragraph 133 of
this Consent Decree, do not release any claims under the Clean Air Act and its
implementing regulations arising after the Date of Lodging of this Consent
Decree, and reserve their rights, if any, to bring any actions against the
Defendants pursuant to 42 U.S.C. § 7604 for any claims arising after the Date of
Lodging of this Consent Decree.
 
141.  Notwithstanding Paragraph 140, the States and Citizen Plaintiffs release
Defendants from any civil claim that may arise under the Clean Air Act for
Defendants’ performance of activities that this Consent Decree expressly directs
Defendants to undertake, except to the extent that such activities would cause a
significant increase in the emission of a criteria pollutant other than SO2,
NOx, or PM.
 
142.  Retention of Authority Regarding NAAQS Exceedences.  Nothing in this
Consent Decree shall be construed to affect the authority of the United States
or any state under applicable federal statutes or regulations and applicable
state statutes or regulations to impose appropriate requirements or sanctions on
any Unit in the AEP Eastern System, including, but not limited to, the Units at
the Clinch River plant, if the United States or a state determines that
emissions from any Unit in the AEP Eastern System result in violation of, or
interfere with the attainment and maintenance of, any ambient air quality
standard.
 
XI.  PERIODIC REPORTING
 
143.  Beginning on March 31, 2008, and continuing annually thereafter on March
31 until termination of this Consent Decree, and in addition to any other
express reporting requirement in this Consent Decree, Defendants shall submit to
the Unites States, the States, and the Citizen Plaintiffs a progress report in
compliance with Appendix B of this Consent Decree.
 
144.  In any periodic progress report submitted pursuant to this Section,
Defendants may incorporate by reference information previously submitted under
their Title V permitting requirements, provided that Defendants attach the Title
V permit report, or the relevant portion thereof, and provide a specific
reference to the provisions of the Title V permit report that are responsive to
the information required in the periodic progress report.
 
145.  In addition to the progress reports required pursuant to this Section,
Defendants shall provide a written report to the United States, the States, and
the Citizen Plaintiffs of any violation of the requirements of this Consent
Decree within fifteen (15) days of when Defendants knew or should have known of
any such violation.  In this report, Defendants shall explain the cause or
causes of the violation and all measures taken or to be taken by Defendants to
prevent such violations in the future.
 
146.  Each report shall be signed by Defendants’ Vice President of Environmental
Services or his or her equivalent or designee of at least the rank of Vice
President, and shall contain the following certification:
 
This information was prepared either by me or under my direction or supervision
in accordance with a system designed to assure that qualified personnel properly
gather and evaluate the information submitted.  Based on my evaluation, or the
direction and my inquiry of the person(s) who manage the system, or the
person(s) directly responsible for gathering the information, I hereby certify
under penalty of law that, to the best of my knowledge and belief, this
information is true, accurate, and complete.  I understand that there are
significant penalties for submitting false, inaccurate, or incomplete
information to the United States.
 
147.  If any SO2 or NOx Allowances are surrendered to any third party pursuant
to this Consent Decree, the third party’s certification pursuant to Paragraphs
83 and 95 shall be signed by a managing officer of the third party and shall
contain the following language:
 
I certify under penalty of law that,_____________ [name of third party] will not
sell, trade, or otherwise exchange any of the allowances and will not use any of
the allowances to meet any obligation imposed by any environmental law.  I
understand that there are significant penalties for submitting false,
inaccurate, or incomplete information to the United States.
 
XII.  REVIEW AND APPROVAL OF SUBMITTALS
 
148.  Defendants shall submit each plan, report, or other submission required by
this Consent Decree to the Plaintiffs specified, whenever such a document is
required to be submitted for review or approval pursuant to this Consent
Decree.  The Plaintiff(s) to whom the report is submitted, as required, may
approve the submittal or decline to approve it and provide written comments
explaining the bases for declining such approval as soon as reasonably
practicable.  Such Plaintiff(s) will endeavor to coordinate their comments into
one document when explaining their bases for declining such approval.  Within
sixty (60) days of receiving written comments from any of the Plaintiff(s),
Defendants shall either: (a) revise the submittal consistent with the written
comments and provide the revised submittal to the Plaintiff(s); or (b) submit
the matter for dispute resolution, including the period of informal
negotiations, under Section XV (Dispute Resolution) of this Consent Decree.
 
149.  Upon receipt of Plaintiffs’ or Plaintiff’s (as the case may be) final
approval of the submittal, or upon completion of the submittal pursuant to
dispute resolution, Defendants shall implement the approved submittal in
accordance with the schedule specified therein.
 
XIII.  STIPULATED PENALTIES
 
150.  For any failure by Defendants to comply with the terms of this Consent
Decree, and subject to the provisions of Sections XIV (Force Majeure) and XV
(Dispute Resolution), Defendants shall pay, within thirty (30) days after
receipt of written demand to Defendants by the United States, the following
stipulated penalties to the United States:
 
Consent Decree Violation
Stipulated Penalty (Per Day, Per Violation, Unless Otherwise Specified)
a.  Failure to pay the civil penalty as specified in Section IX (Civil Penalty)
of this Consent Decree
$10,000 per day
b.  Failure to comply with any applicable 30-Day Rolling Average Emission Rate,
30-Day Rolling Average Removal Efficiency, Emission Rate for PM, or Other SO2
Measures where the violation is less than 5% in excess of the limits set forth
in this Consent Decree
$2,500 per day per violation
c.  Failure to comply with any applicable 30-Day Rolling Average Emission Rate,
30-Day Rolling Average Removal Efficiency, Emission Rate for PM, or Other SO2
Measures where the violation is equal to or greater than 5% but less than 10% in
excess of the limits set forth in this Consent Decree
$5,000 per day per violation
d.  Failure to comply with any applicable 30-Day Rolling Average Emission Rate,
30-Day Rolling Average Removal Efficiency, Emission Rate for PM, or Other SO2
Measures where the violation is equal to or greater than 10% in excess of the
limits set forth in this Consent Decree
$10,000 per day per violation
e.  Failure to comply with the Eastern System-Wide Annual Tonnage Limitation for
SO2
$5,000 per ton for the first 1000 tons, and $10,000 per ton for each additional
ton above 1000 tons, plus the surrender, pursuant to the procedures set forth in
Paragraphs 82 and 83, of  NOx Allowances in an amount equal to two times the
number of tons by which the limitation was exceeded
f.  Failure to comply with the Plant-Wide Annual Rolling Tonnage Limitation for
SO2 at Clinch River
$40,000 per ton, plus the surrender, pursuant to the procedures set forth in
Paragraphs 95 and 96, of SO2 Allowances in an amount equal to two times the
number of tons by which the limitation was exceeded
g.  Failure to comply with the Eastern System-Wide Annual Tonnage Limitation for
NOx
$5,000 per ton for the first 1000 tons, and $10,000 per ton for each additional
ton above 1000 tons, plus the surrender, pursuant to the procedures set forth in
Paragraphs 95 and 96, of SO2 Allowances in an amount equal to two times the
number of tons by which the limitation was exceeded
h.  Failure to install, commence operation, or Continuously Operate a pollution
control device required under this Consent Decree
$10,000 per day per violation during the first 30 days, $32,500 per day per
violation thereafter
i.   Failure to Retire, Retrofit, or Re-power a Unit by the date specified in
this Consent Decree
$10,000 per day per violation during the first 30 days, $32,500 per day per
violation thereafter
j.   Failure to install or operate CEMS as required in this Consent Decree
$1,000 per day per violation
k.  Failure to conduct performance tests of PM emissions, as required in this
Consent Decree
$1,000 per day per violation
l.   Failure to apply for any permit required by Section XVI (Permits)
$1,000 per day per violation
m. Failure to timely submit, modify, or implement, as approved, the reports,
plans, studies, analyses, protocols, or other submittals required in this
Consent Decree
$750 per day per violation during the first ten days, $1,000 per day per
violation thereafter
n.  Using NOx Allowances except as permitted by Paragraphs 75, 76, and 78
The surrender of NOx Allowances in an amount equal to four times the number of
NOx Allowances used in violation of this Consent Decree
o.  Failure to surrender NOx Allowances as required by Paragraphs 75 and 79
(a) $32,500 per day plus (b) $7,500 per NOx Allowance not surrendered
p.  Failure to surrender SO2 Allowances as required by Paragraph 93
(a) $32,500 per day plus (b) $1,000 per SO2 Allowance not surrendered
q.  Failure to demonstrate the third party surrender of an SO2 Allowance or NOx
Allowance in accordance with Paragraphs 95-96 and 82-83.
$2,500 per day per violation
r.  Failure to implement any of the Environmental Mitigation Projects described
in Appendix A in compliance with Section VIII (Environmental Mitigation
Projects) of this Consent Decree
The difference between the cost of the Project, as identified in Appendix A, and
the dollars Defendants spent to implement the Project
s.  Failure to fund an Environmental Mitigation Project, as submitted by the
States, in compliance with Section VIII (Environmental Mitigation Projects) of
this Consent Decree
$1,000 per day per violation during the first 30 days, $5,000 per day per
violation thereafter
t.   Failure to Continuously Operate required Other NOx Pollution Controls
required in Paragraph 69
$10,000 per day during the first 30 days, and $32,500 each day thereafter
u.  Failure to comply with the Plant-Wide Annual Tonnage Limitation for SO2 at
Kammer
$40,000 per ton, plus the surrender, pursuant to the procedures set forth in
Paragraphs 95 and 96 of SO2 Allowances in an amount equal to two times the
number of tons by which the limitation was exceeded
v.  Any other violation of this Consent Decree
$1,000 per day per violation



151.  Violation of an Emission Rate or 30-Day Rolling Average Removal Efficiency
that is based on a 30-Day Rolling Average is a violation on every day on which
the average is based.  Where a violation of a 30-Day Rolling Average Emission
Rate or 30-Day Rolling Average Removal Efficiency (for the same pollutant and
from the same source) recurs within periods of less than thirty (30) days,
Defendants shall not pay a daily stipulated penalty for any day of the
recurrence for which a stipulated penalty has already been paid.
 
152.  All stipulated penalties shall begin to accrue on the day after the
performance is due or on the day a violation occurs, whichever is applicable,
and shall continue to accrue until performance is satisfactorily completed or
until the violation ceases, whichever is applicable.  Nothing in this Consent
Decree shall prevent the simultaneous accrual of separate stipulated penalties
for separate violations of this Consent Decree.
 
153.  Defendants shall pay all stipulated penalties to the United States within
thirty (30) days of receipt of written demand to Defendants from the United
States, and shall continue to make such payments every thirty (30) days
thereafter until the violation(s) no longer continues, unless Defendants elect
within twenty (20) days of receipt of written demand to Defendants from the
United States to dispute the accrual of stipulated penalties in accordance with
the provisions in Section XV (Dispute Resolution) of this Consent Decree.
 
154.  Stipulated penalties shall continue to accrue as provided in accordance
with Paragraph 152 during any dispute, with interest on accrued stipulated
penalties payable and calculated at the rate established by the Secretary of the
Treasury, pursuant to 28 U.S.C. § 1961, but need not be paid until the
following:
 
 
a.
If the dispute is resolved by agreement, or by a decision of Plaintiffs pursuant
to Section XV (Dispute Resolution) of this Consent Decree that is not appealed
to the Court, accrued stipulated penalties agreed or determined to be owing,
together with accrued interest, shall be paid within thirty (30) days of the
effective date of the agreement or of the receipt of Plaintiffs’ decision;

 
b.
If the dispute is appealed to the Court and Plaintiffs prevail in whole or in
part, Defendants shall, within sixty (60) days of receipt of the Court’s
decision or order, pay all accrued stipulated penalties determined by the Court
to be owing, together with interest accrued on such penalties determined by the
Court to be owing, except as provided in Subparagraph c, below;

 
c.
If the Court’s decision is appealed by any Party, Defendants shall, within
fifteen (15) days of receipt of the final appellate court decision, pay all
accrued stipulated penalties determined to be owing, together with interest
accrued on such stipulated penalties determined to be owing by the appellate
court.

 
Notwithstanding any other provision of this Consent Decree, the accrued
stipulated penalties agreed by the Plaintiffs and Defendants, or determined by
the Plaintiffs through Dispute Resolution, to be owing may be less than the
stipulated penalty amounts set forth in Paragraph 150.
 
155.    All stipulated penalties shall be paid in the manner set forth in
Section IX (Civil Penalty) of this Consent Decree.
 
156.  Should Defendants fail to pay stipulated penalties in compliance with the
terms of this Consent Decree, the United States shall be entitled to collect
interest on such penalties, as provided for in 28 U.S.C. § 1961.
 
157.  The stipulated penalties provided for in this Consent Decree shall be in
addition to any other rights, remedies, or sanctions available to Plaintiffs by
reason of Defendants’ failure to comply with any requirement of this Consent
Decree or applicable law, except that for any violation of the Act for which
this Consent Decree provides for payment of a stipulated penalty, Defendants
shall be allowed a credit for stipulated penalties paid against any statutory
penalties also imposed for such violation.
 
XIV.  FORCE MAJEURE
 
158.  For purposes of this Consent Decree, including, but not limited to,
Paragraphs 67 and 86, a “Force Majeure Event” shall mean an event that has been
or will be caused by circumstances beyond the control of Defendants or any
entity controlled by Defendants that delays compliance with any provision of
this Consent Decree or otherwise causes a violation of any provision of this
Consent Decree despite Defendants’ best efforts to fulfill the
obligation.   “Best efforts to fulfill the obligation” include using best
efforts to anticipate any potential Force Majeure Event and to address the
effects of any such event (a) as it is occurring and (b) after it has occurred,
such that the delay or violation is minimized to the greatest extent possible.
 
159.  Notice of Force Majeure Events.  If any event occurs or has occurred that
may delay compliance with or otherwise cause a violation of any obligation under
this Consent Decree, as to which Defendants intend to assert a claim of Force
Majeure, Defendants shall notify the Plaintiffs in writing as soon as
practicable, but in no event later than twenty-one (21) business days following
the date Defendants first knew, or by the exercise of due diligence should have
known, that the event caused or may cause such delay or violation.  In this
notice, Defendants shall reference this Paragraph of this Consent Decree and
describe the anticipated length of time that the delay or violation may persist,
the cause or causes of the delay or violation, all measures taken or to be taken
by Defendants to prevent or minimize the delay or violation, the schedule by
which Defendants propose to implement those measures, and Defendants’ rationale
for attributing a delay or violation to a Force Majeure Event.  Defendants shall
adopt all reasonable measures to avoid or minimize such delays or
violations.  Defendants shall be deemed to know of any circumstance which
Defendants or any entity controlled by Defendants knew or should have known.
 
160.  Failure to Give Notice.  If Defendants materially fail to comply with the
notice requirements of this Section, the Plaintiffs may void Defendants’ claim
for Force Majeure as to the specific event for which Defendants have failed to
comply with such notice requirement.
  
161.  Plaintiffs’ Response.  The Plaintiffs shall notify Defendants in writing
regarding Defendants’ claim of Force Majeure as soon as reasonably
practicable.  If the Plaintiffs agree that a delay in performance has been or
will be caused by a Force Majeure Event, the Parties shall stipulate to an
extension of deadline(s) for performance of the affected compliance
requirement(s) by a period equal to the delay actually caused by the event, or
the extent to which Defendants may be relieved of stipulated penalties or other
remedies provided under the terms of this Consent Decree.   Such agreement shall
be reduced to writing, and signed by all Parties.  If the agreement results in a
material change to the terms of this Consent Decree, an appropriate modification
shall be made pursuant to Section XXII (Modification).  If such change is not
material, no modification of this Consent Decree shall be required.
 
162.  Disagreement.  If Plaintiffs do not accept Defendants’ claim of Force
Majeure, or if the Plaintiffs and Defendants cannot agree on the length of the
delay actually caused by the Force Majeure Event, or the extent of relief
required to address the delay actually caused by the Force Majeure Event, the
matter shall be resolved in accordance with Section XV (Dispute Resolution) of
this Consent Decree.
 
163.  Burden of Proof.  In any dispute regarding Force Majeure, Defendants shall
bear the burden of proving that any delay in performance or any other violation
of any requirement of this Consent Decree was caused by or will be caused by a
Force Majeure Event.  Defendants shall also bear the burden of proving that
Defendants gave the notice required by this Section and the burden of proving
the anticipated duration and extent of any delay(s) attributable to a Force
Majeure Event.  An extension of one compliance date based on a particular event
may, but will not necessarily, result in an extension of a subsequent compliance
date.
 
164.  Events Excluded.  Unanticipated or increased costs or expenses associated
with the performance of Defendants’ obligations under this Consent Decree shall
not constitute a Force Majeure Event.
 
165.  Potential Force Majeure Events.  The Parties agree that, depending upon
the circumstances related to an event and Defendants’ response to such
circumstances, the kinds of events listed below are among those that could
qualify as Force Majeure Events within the meaning of this Section:
construction, labor, or equipment delays; Malfunction of a Unit or emission
control device; unanticipated coal supply or pollution control reagent delivery
interruptions; acts of God; acts of war or terrorism; and orders by a government
official, government agency, other regulatory authority, or a regional
transmission organization, acting under and authorized by applicable law, that
directs Defendants to operate an AEP Eastern System Unit in response to a local
or system-wide (state-wide or regional) emergency (which could include
unanticipated required operation to avoid loss of load or unserved
load).  Depending upon the circumstances and Defendants’ response to such
circumstances, failure of a permitting authority to issue a necessary permit in
a timely fashion may constitute a Force Majeure Event where the failure of the
permitting authority to act is beyond the control of Defendants and Defendants
have taken all steps available to it to obtain the necessary permit, including,
but not limited to: submitting a complete permit application; responding to
requests for additional information by the permitting authority in a timely
fashion; and accepting lawful permit terms and conditions after expeditiously
exhausting any legal rights to appeal terms and conditions imposed by the
permitting authority.
 
166.  As part of the resolution of any matter submitted to this Court under
Section XV (Dispute Resolution) of this Consent Decree regarding a claim of
Force Majeure, the Plaintiffs and Defendants by agreement, or this Court by
order, may in appropriate circumstances extend or modify the schedule for
completion of work under this Consent Decree to account for the delay in the
work that occurred as a result of any delay agreed to by the Plaintiffs or
approved by the Court.  Defendants shall be liable for stipulated penalties for
their failure thereafter to complete the work in accordance with the extended or
modified schedule (provided that Defendants shall not be precluded from making a
further claim of Force Majeure with regard to meeting any such extended or
modified schedule).
 
XV.  DISPUTE RESOLUTION
 
167.  The dispute resolution procedure provided by this Section shall be
available to resolve all disputes arising under this Consent Decree, provided
that the Party invoking such procedure has first made a good faith attempt to
resolve the matter with the other Parties.
 
168.  The dispute resolution procedure required herein shall be invoked by one
Party giving written notice to the other Parties advising of a dispute pursuant
to this Section.  The notice shall describe the nature of the dispute and shall
state the noticing Party’s position with regard to such dispute.  The Parties
receiving such a notice shall acknowledge receipt of the notice, and the Parties
in dispute shall expeditiously schedule a meeting to discuss the dispute
informally not later than fourteen (14) days following receipt of such notice.
 
169.  Disputes submitted to dispute resolution under this Section shall, in the
first instance, be the subject of informal negotiations among the disputing
Parties.  Such period of informal negotiations shall not extend beyond thirty
(30) days from the date of the first meeting among the disputing Parties’
representatives unless they agree in writing to shorten or extend this
period.  During the informal negotiations period, the disputing Parties may also
submit their dispute to a mutually agreed upon alternative dispute resolution
(ADR) forum if the Parties agree that the ADR activities can be completed within
the 30-day informal negotiations period (or such longer period as the Parties
may agree to in writing).
 
170.  If the disputing Parties are unable to reach agreement during the informal
negotiation period, the Plaintiffs shall provide Defendants with a written
summary of their position regarding the dispute.  The written position provided
by Plaintiffs shall be considered binding unless, within forty-five (45) days
thereafter, Defendants seek judicial resolution of the dispute by filing a
petition with this Court.  The Plaintiffs may respond to the petition within
forty-five (45) days of filing.  In their initial filings with the Court under
this Paragraph, the disputing Parties shall state their respective positions as
to the applicable standard of law for resolving the particular dispute.
 
171.  The time periods set out in this Section may be shortened or lengthened
upon motion to the Court of one of the Parties to the dispute, explaining the
Party’s basis for seeking such a scheduling modification.
 
172.  This Court shall not draw any inferences nor establish any presumptions
adverse to any disputing Party as a result of invocation of this Section or the
disputing Parties’ inability to reach agreement.
 
173.  As part of the resolution of any dispute under this Section, in
appropriate circumstances the disputing Parties may agree, or this Court may
order, an extension or modification of the schedule for the completion of the
activities required under this Consent Decree to account for the delay that
occurred as a result of dispute resolution.  Defendants shall be liable for
stipulated penalties for their failure thereafter to complete the work in
accordance with the extended or modified schedule, provided that Defendants
shall not be precluded from asserting that a Force Majeure Event has caused or
may cause a delay in complying with the extended or modified schedule.
 
174.  The Court shall decide all disputes pursuant to applicable principles of
law for resolving such disputes.  In their initial filings with the Court under
Paragraph 170, the disputing Parties shall state their respective positions as
to the applicable standard of law for resolving the particular dispute.
 
 XVI.  PERMITS

 
175.  Unless expressly stated otherwise in this Consent Decree, in any instance
where otherwise applicable law or this Consent Decree requires Defendants to
secure a permit to authorize construction or operation of any device
contemplated herein, including all preconstruction, construction, and operating
permits required under state law, Defendants shall make such application in a
timely manner.  Defendants shall provide Notice to Plaintiffs under Section
XVIII (Notices), for each Unit that Defendants submit an application for any
permit described in this Paragraph 175.
 
176.  Notwithstanding the previous Paragraph, nothing in this Consent Decree
shall be construed to require Defendants to apply for or obtain a PSD or
Nonattainment NSR permit for physical changes in, or changes in the method of
operation of, any AEP Eastern System Unit that would give rise to claims
resolved by Paragraph 132 and 133, subject to Paragraphs 134 through 138, or
Paragraphs 139 and 141 of this Consent Decree.
 
177.  When permits are required as described in Paragraph 175, Defendants shall
complete and submit applications for such permits to the appropriate authorities
to allow time for all legally required processing and review of the permit
request, including requests for additional information by the permitting
authorities.  Any failure by Defendants to submit a timely permit application
for any Unit in the AEP Eastern System shall bar any use by Defendants of
Section XIV (Force Majeure) of this Consent Decree, where a Force Majeure claim
is based on permitting delays.
 
178.  Notwithstanding the reference to Title V permits in this Consent Decree,
the enforcement of such permits shall be in accordance with their own terms and
the Act.  The Title V permits shall not be enforceable under this Consent
Decree, although any term or limit established by or under this Consent Decree
shall be enforceable under this Consent Decree regardless of whether such term
or limit has or will become part of a Title V permit, subject to the terms of
Section XXVI (Conditional Termination of Enforcement Under Decree) of this
Consent Decree.
 
179.  Within three (3) years from the Date of Entry of this Consent Decree, and
in accordance with federal and/or state requirements for modifying or renewing a
Title V permit, Defendants shall amend any applicable Title V permit
application, or apply for amendments to their Title V permits, to include a
schedule for any Unit-specific performance, operational, maintenance, and
control technology requirements established by this Consent Decree including,
but not limited to, required emission rates or other limitations.  For Units
subject to a requirement to Retire, Retrofit, or Re-power, Defendants shall
apply to modify, renew, or obtain any applicable Title V permit to include a
schedule for any Unit-specific performance, operation, maintenance, and control
technology requirements established by this Consent Decree including, but not
limited to, required emission rates or other limitations, within (12) twelve
months of making such election to Retire, Retrofit, or Re-power.
 
180.  Within one (1) year from commencement of operation of each pollution
control device to be installed, upgraded, and/or operated under this Consent
Decree, Defendants shall apply to include the requirements and limitations
enumerated in this Consent Decree into federally-enforceable non-Title V permits
and/or site-specific amendments to the applicable state implementation plans to
reflect all new requirements applicable to each Unit in the AEP Eastern System,
the Plant-Wide Annual Rolling Average Tonnage Limitation for SO2 at Clinch
River, and the Plant-Wide Annual Tonnage Limitation for SO2 at Kammer.
 
181.  Defendants shall provide the United States with a copy of each application
for a federally-enforceable non-Title V permit or amendment to a state
implementation plan, as well as a copy of any permit proposed as a result of
such application, to allow for timely participation in any public comment
period.
 
182.  Prior to termination of this Consent Decree, Defendants shall obtain
enforceable provisions in their Title V permits for the AEP Eastern System that
incorporate (a) any Unit-specific requirements and limitations of this Consent
Decree, such as performance, operational, maintenance, and control technology
requirements, (b) the Plant-Wide Annual Rolling Average Tonnage Limitation for
SO2 at Clinch River and the Plant-Wide Annual Tonnage Limitation for SO2 at
Kammer, and (c) the Eastern System-Wide Annual Tonnage Limitations for SO2 and
NOx.  If Defendants do not obtain enforceable provisions for the Eastern
System-Wide Annual Tonnage Limitations for SO2 and NOx in such Title V permits,
then the requirements in Paragraphs 86 and 67 shall remain enforceable under
this Consent Decree and shall not be subject to termination.
 
183.  If Defendants sell or transfer to an entity unrelated to Defendants
(“Third-Party Purchaser”) part or all of Defendants’ Ownership Interest in a
Unit in the AEP Eastern System, Defendants shall comply with the requirements of
Section XIX (Sales or Transfers of Operational or Ownership Interests) with
regard to that Unit prior to any such sale or transfer unless, following any
such sale or transfer, Defendants remain the holder of the Title V permit for
such facility.
 
XVII. INFORMATION COLLECTION AND RETENTION
 
184.  Any authorized representative of the United States, including attorneys,
contractors, and consultants, upon presentation of credentials, shall have a
right of entry upon the premises of any facility in the AEP Eastern System at
any reasonable time for the purpose of:
 
 
a.
monitoring the progress of activities required under this Consent Decree;

  b. verifying any data or information submitted to the United States in
accordance with the terms of this Consent Decree;

  c. obtaining samples and, upon request, splits of any samples taken by
Defendants or their representatives, contractors, or consultants; and

 
d.
assessing Defendants’ compliance with this Consent Decree.

 
185.   Defendants shall retain, and instruct their contractors and agents to
preserve, all non-identical copies of all records and documents (including
records and documents in electronic form) now in their or their contractors’ or
agents’ possession or control (with the exception of their contractors’ copies
of field drawings and specifications), and that directly relate to Defendants’
performance of their obligations under this Consent Decree until six (6) years
following completion of performance of such obligations.  This record retention
requirement shall apply regardless of any corporate document retention policy to
the contrary.
 
186.  All information and documents submitted by Defendants pursuant to this
Consent Decree shall be subject to any requests under applicable law providing
public disclosure of documents unless (a) the information and documents are
subject to legal privileges or protection or (b) Defendants claim and
substantiate in accordance with 40 C.F.R. Part 2 that the information and
documents contain confidential business information.
 
187.  Nothing in this Consent Decree shall limit the authority of EPA to conduct
tests and inspections at Defendants’ facilities under Section 114 of the Act, 42
U.S.C. § 7414, or any other applicable federal or state laws, regulations, or
permits.
 
XVIII.  NOTICES
 
188.  Unless otherwise provided herein, whenever notifications, submissions, or
communications are required by this Consent Decree, they shall be made in
writing and addressed as follows:
 
As to the United States:
Chief, Environmental Enforcement Section
Environment and Natural Resources Division
U.S. Department of Justice
P.O. Box 7611, Ben Franklin Station
Washington, DC  20044-7611
DJ# 90-5-2-1-06893


and


Director, Air Enforcement Division
Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency
Ariel Rios Building [Mail Code 2242A]
1200 Pennsylvania Avenue, N.W.
Washington, DC  20460


and


Air Enforcement & Compliance Assurance Branch
U.S. EPA Region V
77 W. Jackson St.
Mail Code AE17J
Chicago, IL 60604


and


Air Protection Division Director
U.S. EPA Region III
1650 Arch Street
Philadelphia, PA 19103


As to the State of Connecticut:


Office of the Attorney General
Environmental Department
P.O. Box 120
Hartford, Connecticut
06141-0120


As to the State of Maryland:


Frank Courtright
Program Manager
Air Quality Compliance Program
Maryland Department of the Environment
1800 Washington Blvd.
Baltimore, Maryland 21230
fcourtright@mde.state.md.us


As to the Commonwealth of Massachusetts:


Frederick D. Augenstern, Assistant Attorney General
Office of the Attorney General
1 Ashburton Place, 18th floor
Boston, Massachusetts 02108
fred.augenstern@state.ma.us


and


Douglas Shallcross, Esquire
Department of Environmental Protection
Office of General Counsel
1 Winter Street
Boston, Massachusetts 02108
Douglas.Shallcross@state.ma.us
 
As to the State of New Hampshire:


Director, Air Resources Division
New Hampshire Department of Environmental Services
29 Hazen Dive
Concord, New Hampshire 03302-0095


As to the State of New Jersey:


Kevin P. Auerbacher
Section Chief
Environmental Enforcement Section
R.J. Hughes Justice Complex
25 Market Street
P.O. Box 093
Trenton, New Jersey 08625-0093


As to the State of New York:


Robert Rosenthal
Assistant Attorney General
New York State Attorney General's Office
The Capitol
Albany, New York 12224


As to the State of Rhode Island:


Tricia K. Jedele
Special Assistant Attorney General
150 South Main Street
Providence, RI  02903
(401) 274-4400, Ext. 2400
tjedele@riag.ri.gov


As to the State of Vermont:


Environmental Division
Office of the Attorney General
109 State Street
Montpelier, Vermont 05609-1001


and


Director
Air Pollution Control Division
Department of Environmental Conservation
Agency of Natural Resources
Building 3 South
103 South Main Street
Waterbury, Vermont 05671-0402


As to the Citizen Plaintiffs:


Nancy S. Marks
Natural Resources Defense Council, Inc.
40 West 20th Street
New York, New York 10011
(212) 727-4414
nmarks@nrdc.org


and


Albert F. Ettinger
Environmental Law and Policy Center
35 East Wacker Dr. Suite 1300
Chicago, Illinois 60601-2110
(312) 673-6500
aettinger@elpc.org


As to Defendants:
 
189.  All notifications, communications, or submissions made pursuant to this
Section shall be sent as follows:  (a) by overnight mail or overnight delivery
service to the United States; and (b) by electronic mail to all Plaintiffs, if
practicable, but if not practicable, then by overnight mail or overnight
delivery service to the States and Citizen Plaintiffs.  All notifications,
communications, and transmissions sent by overnight delivery service shall be
deemed submitted on the date they are delivered to the delivery service.
 
190.  Any Party may change either the notice recipient or the address for
providing notices to it by serving all other Parties with a notice setting forth
such new notice recipient or address.
 
XIX.  SALES OR TRANSFERS OF OPERATIONAL OR OWNERSHIP INTERESTS
 
191.  If Defendants propose to sell or transfer an Operational or Ownership
Interest to an entity unrelated to Defendants (“Third Party”), they shall advise
the Third Party in writing of the existence of this Consent Decree prior to such
sale or transfer, and shall send a copy of such written notification to the
Plaintiffs pursuant to Section XVIII (Notices) of this Consent Decree at least
sixty (60) days before such proposed sale or transfer.
 
192.  No sale or transfer of an Operational or Ownership Interest shall take
place before the Third Party and Plaintiffs have executed, and the Court has
approved, a modification pursuant to Section XXII (Modification) of this Consent
Decree making the Third Party a party to this Consent Decree and jointly and
severally liable with Defendants for all the requirements of this Decree that
may be applicable to the transferred or purchased Interests.
 
193.  This Consent Decree shall not be construed to impede the transfer of any
Interests between Defendants and any Third Party so long as the requirements of
this Consent Decree are met.  This Consent Decree shall not be construed to
prohibit a contractual allocation – as between Defendants and any Third Party –
of the burdens of compliance with this Decree, provided that both Defendants and
such Third Party shall remain jointly and severally liable for the obligations
of the Consent Decree applicable to the transferred or purchased Interests.
 
194.  If the Plaintiffs agree, the Plaintiffs, Defendants, and the Third Party
that has become a party to this Consent Decree pursuant to Paragraph 192, may
execute a modification that relieves Defendants of liability under this Consent
Decree for, and makes the Third Party liable for, all obligations and
liabilities applicable to the purchased or transferred
Interests.  Notwithstanding the foregoing, however, Defendants may not assign,
and may not be released from, any obligation under this Consent Decree that is
not specific to the purchased or transferred Interests, including the
obligations set forth in Section VIII (Environmental Mitigation Projects),
Paragraphs 86 and 67, and Section IX (Civil Penalty).  Defendants may propose
and the Plaintiffs may agree to restrict the scope of the joint and several
liability of any purchaser or transferee for any obligations of this Consent
Decree that are not specific to the transferred or purchased Interests, to the
extent such obligations may be adequately separated in an enforceable manner.
 
195.  Defendants may propose and Plaintiffs may agree to restrict the scope of
joint and several liability of any purchaser or transferee for any AEP Eastern
System obligations to the extent such obligations may be adequately separated in
an enforceable manner using the methods provided by or approved under Section
XVI (Permits).
 
196.  Paragraphs 191-195 of this Consent Decree do not apply if an Interest is
sold or transferred solely as collateral security in order to consummate a
financing arrangement (not including a sale-leaseback), so long as Defendants:
(a) remain the operator (as that term is used and interpreted under the Clean
Air Act) of the subject AEP Eastern System Unit(s); (b) remain subject to and
liable for all obligations and liabilities of this Consent Decree; and (c)
supply Plaintiffs with the following certification within thirty (30) days of
the sale or transfer:
 
“Certification of Change in Ownership Interest Solely for Purpose of
Consummating Financing.  We, the Chief Executive Officer and General Counsel of
American Electric Power Service Corp. (“AEP”), hereby jointly certify under
Title 18 U.S.C. Section 1001, on our own behalf and on behalf of AEP, that any
change in AEP’s Ownership Interest in any AEP Eastern System Unit that is caused
by the sale or transfer as collateral security of such Ownership Interest in
such Unit(s) pursuant to the financing agreement consummated on [insert
applicable date] between AEP and [insert applicable entity]: a) is made solely
for the purpose of providing collateral security in order to consummate a
financing arrangement; b) does not impair AEP’s ability, legally or otherwise,
to comply timely with all terms and provisions of the Consent Decree entered in
United States, et al. v. American Electric Power Service Corp., et al., Civil
Action No. C2-99-1250 (“AEP I”) and United States, et al. v. American Electric
Power Service Corp., et al., Civil Action Nos. C2-04-1098 and C2-05-360 (“AEP
II”); c) does not affect AEP’s operational control of any Unit covered by that
Consent Decree in a manner that is inconsistent with AEP’s performance of its
obligations under the Consent Decree; and d) in no way affects the status of
AEP’s obligations or liabilities under that Consent Decree.”


XX.  EFFECTIVE DATE
 
197.  The effective date of this Consent Decree shall be the Date of Entry.
 
XXI.  RETENTION OF JURISDICTION
 
198.  The Court shall retain jurisdiction of this case after the Date of Entry
of this Consent Decree to enforce compliance with the terms and conditions of
this Consent Decree and to take any action necessary or appropriate for its
interpretation, construction, execution, modification, or adjudication of
disputes.  During the term of this Consent Decree, any Party to this Consent
Decree may apply to the Court for any relief necessary to construe or effectuate
this Consent Decree.
 
XXII.  MODIFICATION
 
199.  The terms of this Consent Decree may be modified only by a subsequent
written agreement signed by the Plaintiffs and Defendants.  Where the
modification constitutes a material change to any term of this Decree, it shall
be effective only upon approval by the Court.
 
XXIII.  GENERAL PROVISIONS
 
200.  This Consent Decree is not a permit.  Compliance with the terms of this
Consent Decree does not guarantee compliance with all applicable federal, state,
or local laws or regulations.  The limitations and requirements set forth herein
do not relieve Defendants from any obligation to comply with other state and
federal requirements under the Clean Air Act at any Units covered by this
Consent Decree, including the Defendants’ obligation to satisfy any state
modeling requirements set forth in a state implementation plan.
 
201.  This Consent Decree does not apply to any claim(s) of alleged criminal
liability.
 
202.  In any subsequent administrative or judicial action initiated by any of
the Plaintiffs for injunctive relief or civil penalties relating to the
facilities covered by this Consent Decree, Defendants shall not assert any
defense or claim based upon principles of waiver, res judicata, collateral
estoppel, issue preclusion, claim preclusion, or claim splitting, or any other
defense based upon the contention that the claims raised by any of the
Plaintiffs in the subsequent proceeding were brought, or should have been
brought, in the instant case; provided, however, that nothing in this Paragraph
affects the validity of Paragraphs Paragraph 132 and 133, subject to Paragraphs
134 through 138, or Paragraphs 139 and 141.
 
203.  Except as specifically provided by this Consent Decree, nothing in this
Consent Decree shall relieve Defendants of their obligation to comply with all
applicable federal, state, and local laws and regulations.  Subject to the
provisions in Section X (Resolution of Civil Claims Against Defendants), nothing
contained in this Consent Decree shall be construed to prevent or limit the
rights of the Plaintiffs to obtain penalties or injunctive relief under the Act
or other federal, state, or local statutes, regulations, or permits.
 
204.  At any time prior to termination of this Consent Decree, Defendants may
request approval from Plaintiffs to implement other control technology for SO2
or NOx than what is required by this Consent Decree.  In seeking such approval,
Defendants must demonstrate that such alternative control technology is capable
of achieving pollution reductions equivalent to an FGD (for SO2) or SCR (for
NOx) at the Units in the AEP Eastern System at which Defendants seek approval to
implement such other control technology for SO2 or NOx.  Approval of such a
request is solely at the discretion of the Plaintiffs.
 
205.  Nothing in this Consent Decree is intended to, or shall, alter or waive
any applicable law (including but not limited to any defenses, entitlements,
challenges, or clarifications related to the Credible Evidence Rule, 62 Fed.
Reg. 8314 (Feb. 24, 1997)) concerning the use of data for any purpose under the
Act generated either by the reference methods specified herein or otherwise.
 
206.  Each limit and/or other requirement established by or under this Consent
Decree is a separate, independent requirement.
 
207.  Performance standards, emissions limits, and other quantitative standards
set by or under this Consent Decree must be met to the number of significant
digits in which the standard or limit is expressed.  For example, an Emission
Rate of 0.100 is not met if the actual Emission Rate is 0.101.  Defendants shall
round the fourth significant digit to the nearest third significant digit, or
the third significant digit to the nearest second significant digit, depending
upon whether the limit is expressed to three or two significant digits.  For
example, if an actual Emission Rate is 0.1004, that shall be reported as 0.100,
and shall be in compliance with an Emission Rate of 0.100, and if an actual
Emission Rate is 0.1005, that shall be reported as 0.101, and shall not be in
compliance with an Emission Rate of 0.100.  Defendants shall report data to the
number of significant digits in which the standard or limit is expressed.
 
208.  This Consent Decree does not limit, enlarge, or affect the rights of any
Party to this Consent Decree as against any third parties.
 
209.  This Consent Decree constitutes the final, complete, and exclusive
agreement and understanding among the Parties with respect to the settlement
embodied in this Consent Decree, and supersedes all prior agreements and
understandings among the Parties related to the subject matter herein.  No
document, representation, inducement, agreement, understanding, or promise
constitutes any part of this Consent Decree or the settlement it represents, nor
shall they be used in construing the terms of this Consent Decree.
 
210.  Except for Citizen Plaintiffs, each Party to this action shall bear its
own costs and attorneys’ fees.  Defendants shall reimburse the Citizen
Plaintiffs’ attorneys’ fees and costs, pursuant to 42 U.S.C. § 7604(d), and the
agreement between counsel for Defendants and Citizen Plaintiffs within thirty
(30) days of the Date of Entry of this Consent Decree.
 
XXIV.  SIGNATORIES AND SERVICE
 
211.  Each undersigned representative of the Parties certifies that he or she is
fully authorized to enter into the terms and conditions of this Consent Decree
and to execute and legally bind to this document the Party he or she represents.
 
212.  This Consent Decree may be signed in counterparts, and such counterpart
signature pages shall be given full force and effect.
 
213.  Each Party hereby agrees to accept service of process by mail with respect
to all matters arising under or relating to this Consent Decree and to waive the
formal service requirements set forth in Rule 4 of the Federal Rules of Civil
Procedure and any applicable Local Rules of this Court including, but not
limited to, service of a summons.
 
XXV. PUBLIC COMMENT
 
214.  The Parties agree and acknowledge that final approval by the United States
and the entry of this Consent Decree is subject to the procedures of 28 C.F.R. §
50.7, which provides for notice of lodging of this Consent Decree in the Federal
Register, an opportunity for public comment, and the right of the United States
to withdraw or withhold consent if the comments disclose facts or considerations
which indicate that the Consent Decree is inappropriate, improper, or
inadequate.  The Defendants shall not oppose entry of this Consent Decree by
this Court or challenge any provision of this Consent Decree unless the United
States has notified the Defendants, in writing, that the United States no longer
supports entry of the Consent Decree.
 
XXVI. CONDITIONAL TERMINATION OF ENFORCEMENT UNDER DECREE
 
215.  Termination as to Completed Tasks.  As soon as Defendants complete a
construction project or any other requirement of this Consent Decree that is not
ongoing or recurring, Defendants may, by motion to this Court, seek termination
of the provision or provisions of this Consent Decree that imposed the
requirement.
 
216.  Conditional Termination of Enforcement Through the Consent Decree.  After
Defendants:
 
a.
have successfully completed construction, and have maintained Continuous
Operation, of all pollution controls as required by this Consent Decree;

 
b.
have obtained final Title V permits (i) as required by the terms of this Consent
Decree; (ii) that cover all Units in this Consent Decree; and (iii) that include
as enforceable permit terms all of the Unit performance and other requirements
specified in this Consent Decree; and

 
c.
certify that the date is later than December 31, 2022;

then Defendants may so certify these facts to the Plaintiffs and this Court.  If
the Plaintiffs do not object in writing with specific reasons within forty-five
(45) days of receipt of Defendants’ certification, then, for any Consent Decree
violations that occur after the filing of notice, the Plaintiffs shall pursue
enforcement of the requirements contained in the Title V permit through the
applicable Title V permit and not through this Consent Decree.
 
217.  Resort to Enforcement under this Consent Decree.  Notwithstanding
Paragraph 216, if enforcement of a provision in this Consent Decree cannot be
pursued by a Party under the applicable Title V permit, or if a Consent Decree
requirement was intended to be part of a Title V Permit and did not become or
remain part of such permit, then such requirement may be enforced under the
terms of this Consent Decree at any time.
 
XXVII. FINAL JUDGMENT
 
218.  Upon approval and entry of this Consent Decree by the Court, this Consent
Decree shall constitute a final judgment among the Parties.
SO ORDERED, THIS _____ DAY OF ________________, 2007.


_________________________________________
HONORABLE EDMUND A. SARGUS, JR.
UNITED STATES DISTRICT COURT JUDGE


_________________________________________
HONORABLE GREGORY L. FROST
UNITED STATES DISTRICT COURT JUDGE
 

--------------------------------------------------------------------------------


Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.


FOR THE UNITED STATES:






________________________________________
RONALD J. TENPAS
Acting Assistant Attorney General
Environmental and Natural Resources Division
United States Department of Justice

 
________________________________________
W. BENJAMIN FISHEROW
Deputy Chief
Environmental Enforcement Section


 
________________________________________
PHILIP A. BROOKS
Counsel to the Chief

 
________________________________________
JUSTIN A. SAVAGE
THOMAS A. MARIANI
Assistant Chief
JAMES A. LOFTON
Senior Counsel
MARC BORODIN
JENNIFER A. LUKAS-JACKSON
THOMAS A. BENSON
KATHERINE L. VANDERHOOK
DEBORAH BEHLES
MYLES E. FLINT, II
Trial Attorneys
LESLIE B. BELLAS
By Special Appointment as a Department of Justice Attorney
Environmental Enforcement Section
Environmental and Natural Resources Division
United States Department of Justice
 

--------------------------------------------------------------------------------


Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.




FOR THE UNITED STATES:














_______________________________________
GREGORY G. LOCKHART
United States Attorney
Southern District of Ohio




 
_______________________________________
MARK D’ALESSANDRO
Assistant United States Attorney
Southern District of Ohio
United States Department of Justice





--------------------------------------------------------------------------------




Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.




FOR THE UNITED STATES:






                        ________________________________________

GRANTA Y. NAKAYAMA
Assistant Administrator
Office of Enforcement and Compliance Assurance
United States Environmental Protection Agency








________________________________________
WALKER B. SMITH
Director, Office of Civil Enforcement
Office of Enforcement and Compliance Assurance
United States Environmental Protection Agency










                        ________________________________________
                        ADAM M. KUSHNER
Acting Director, Air Enforcement Division
Office of Enforcement and Compliance Assurance
United States Environmental Protection Agency








                        ________________________________________

ILANA S. SALTZBART
EDWARD MESSINA
Attorney-Advisor
Air Enforcement Division
 

--------------------------------------------------------------------------------


Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.








 
_________________________________
MARY A. GADE
Regional Administrator
Region 5
U.S. Environmental Protection Agency






_________________________________
ROBERT KAPLAN
Regional Counsel
Region 5
U.S. Environmental Protection Agency


 
 
_________________________________
STEPHEN ROTHBLATT
Director
Air and Radiation Division
Region 5
U.S. Environmental Protection Agency








_________________________________
SABRINA ARGENTIERI
Associate Regional Counsel
Region 5
U.S. Environmental Protection Agency





--------------------------------------------------------------------------------


Signature Page for Consent Decree in:


United States et al.,
v.
American Electric Power Service Corp., et al.








___________________________________
DONALD S. WELSH
Regional Administrator
U.S. EPA Region III






____________________________________
WILLIAM C. EARLY
Regional Counsel
U.S. EPA Region III








____________________________________
DONNA L. MASTRO
Senior Assistant Regional Counsel
U.S. EPA Region III






____________________________________
DOUGLAS J. SNYDER
Senior Assistant Regional Counsel
U.S. EPA Region III
 
 

--------------------------------------------------------------------------------




Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.




FOR THE STATE OF CONNECTICUT:












______________________________
RICHARD BLUMENTHAL
Attorney General








_______________________________
KIMBERLY MASSICOTTE
Assistant Attorney General








_______________________________
JOSE A. SUAREZ
Assistant Attorney General





--------------------------------------------------------------------------------


Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.




FOR THE STATE OF MARYLAND:








____________________________________
SHARI T. WILSON, Secretary
Maryland Department of the Environment
1800 Washington Blvd.
Baltimore, Maryland  21230






______________________________________
DOUGLAS F. GANSLER
Attorney General of Maryland




______________________________________
MATTHEW ZIMMERMAN
Assistant Attorney General
Office of the Attorney General
1800 Washington Blvd.
Baltimore, Maryland 21230
410-537-3452





--------------------------------------------------------------------------------


Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.




FOR THE COMMONWEALTH OF MASSACHUSETTS:














________________________________
MARTHA COAKLEY
ATTORNEY GENERAL










________________________________
FREDERICK D. AUGENSTERN
Assistant Attorney General
Environmental Protection Division
1 Ashburton Place, 18th Floor
Boston, Massachusetts 02108
(617) 727-2200 ext. 2427


 

--------------------------------------------------------------------------------


Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.




FOR THE STATE OF NEW HAMPSHIRE:












_________________________________
MAUREEN D. SMITH
Senior Assistant Attorney General
33 Capitol Street
Concord, New Hampshire 03301










_________________________________
K. ALLEN BROOKS
Assistant Attorney General
33 Capitol Street
Concord, New Hampshire 03301
 

--------------------------------------------------------------------------------


Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.






FOR THE STATE OF NEW JERSEY:










_____________________________
ANNE C. MILGRAM
Attorney General










______________________________
JON C. MARTIN
Deputy Attorney General
Environmental Enforcement Section


 

--------------------------------------------------------------------------------


Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.






FOR THE STATE OF NEW YORK:












                            ____________________________
                                            ANDREW M. CUOMO
                                            Attorney General

 




                            ____________________________
                                            ROBERT ROSENTHAL
                                            Assistant Attorney General
                                            Environmental Protection Bureau
                                            The Capitol
                                            Albany, New York 12224
                                 Of counsel



--------------------------------------------------------------------------------


Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.




FOR THE STATE OF RHODE ISLAND:
 
 

--------------------------------------------------------------------------------




Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.






FOR THE STATE OF VERMONT:


 

--------------------------------------------------------------------------------


Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.




FOR CITIZEN PLAINTIFFS:










____________________________________
NANCY S. MARKS
Natural Resources Defense Council, Inc.
40 West 20th Street
New York, NY 10011                                                      





 
 
____________________________________
ALBERT F. ETTINGER
Environmental Law and Policy Center
35 East Wacker Drive, Suite 1300
Chicago, Illinois 60601-2110








______________________________________
STEPHEN P. SAMUELS, Ohio Bar # 0007979
Schottenstein, Zox & Dunn Co, LPA
P.O Box 165020
Columbus, Ohio 43216-5020


 

--------------------------------------------------------------------------------


Signature Page for Consent Decree in:


United States et al.
v.
American Electric Power Service Corp., et al.






FOR DEFENDANTS AMERICAN ELECTRIC POWER SERVICE CORPORATION, ET AL.:





     

 
 
 

--------------------------------------------------------------------------------


APPENDIX A
ENVIRONMENTAL MITIGATION PROJECTS


In compliance with and in addition to the requirements in Section VIII of this
Consent Decree (Environmental Mitigation Projects), Defendants shall comply with
the requirements of this Appendix to ensure that the benefits of the $36 million
in federally directed Environmental Mitigation Projects are achieved.


I.
National Parks Mitigation



 
A.
Within 45 days from the Date of Entry, Defendants shall pay to the National Park
Service the sum of $2 million to be used in accordance with the Park System
Resource Protection Act, 16 U.S.C. § 19jj, for the restoration of land,
watersheds, vegetation, and forests using adaptive management techniques
designed to improve ecosystem health and mitigate harmful effects from air
pollution.  This may include reforestation or restoration of native species and
acquisition of equivalent resources and support for collaborative initiatives
with state and local agencies and other stakeholders to develop plans to assure
resource protection over the long-term.  Projects will focus on one or more of
the following Class I areas alleged in the underlying action to have been
injured by emissions from Defendants facilities:  Shenandoah National Park,
Mammoth Cave National Park, and Great Smoky Mountains National Park.



 
B.
Payment of the amount specified in the preceding paragraph shall be made to the
Natural Resource Damage and Assessment Fund managed by the United States
Department of the Interior.  Instructions for transferring funds will be
provided to the Defendants by the National Park Service.  Notwithstanding
Section I.A of this Appendix, payment of funds by Defendants is not due until
ten (10) days after receipt of payment instructions.



 
C.
Upon payment of the required funds into the Natural Resource Damage and
Assessment Fund, Defendants shall have no further responsibilities regarding the
implementation of any project selected by the National Park Service in
connection with this provision of the Consent Decree.



II.
Overall Environmental Mitigation Project Schedule and Budget



 
A.
Within 120 days of the Date of Entry, as further described below, Defendants
shall submit plans to EPA for review and approval for completing the remaining
$34 million in federally directed Environmental Mitigation Projects specified in
this Appendix over a period of not more than five (5) years from the Date of
Entry.  EPA will consult with the Citizen Plaintiffs, through their counsel,
prior to approving or commenting on any proposed plan.  The Parties agree that
Defendants are entitled to spread their payments for Environmental Mitigation
Projects evenly over the five-year period commencing upon the Date of
Entry.  Defendants are not, however, precluded from accelerating payments to
better effectuate a proposed mitigation plan, provided however, Defendants shall
not be entitled to any reduction in the nominal amount of the required payments
by virtue of the early expenditures.  EPA may, but is not required to, approve a
proposed Project budget that results in a back-loading of some
expenditures.  EPA shall determine prior to approval that all Projects are
consistent with federal law.



 
B.
Defendants may, at their election, consolidate the plans required by this
Appendix into a single plan.



 
C.
In addition to the requirements set forth below, Defendants shall submit within
120 days of the Date of Entry, a summary-level budget and Project time-line that
covers all of the Projects proposed.



 
D.
Beginning March 31, 2008, and continuing on March 31 of each year thereafter
until completion of each Project (including any applicable periods of
demonstration or testing), Defendants shall provide the United States and
Citizen Plaintiffs with written reports detailing the progress of each Project,
including Project Dollars.



 
E.
Within 60 days following the completion of each Project required under Appendix
A, Defendants shall submit to the United States and Citizen Plaintiffs a report
that documents the date that the Project was completed, the results of
implementing the Project, including the emission reductions or other
environmental benefits achieved, and the Project Dollars expended by Defendants
in implementing the Project.



 
F.
Upon approval of the plans required by this Appendix by EPA, Defendants shall
complete the Environmental Mitigation Projects according to the approved
plans.  Nothing in this Consent Decree shall be interpreted to prohibit
Defendants from completing Environmental Mitigation Projects before the
deadlines specified in the schedule of an approved plan.



III.
Acquisition and Restoration of Ecologically Significant Areas in Indiana,
Kentucky, North Carolina, Ohio, Pennsylvania, Virginia, and West Virginia



 
A.
Within 120 days of the Date of Entry, and on each anniversary of the initial
submission for the following four (4) years, Defendants shall submit a plan to
EPA for review and approval, in consultation with the Citizen Plaintiffs, for
acquisition and/or restoration of ecologically significant areas in Indiana,
Kentucky, North Carolina, Ohio, Pennsylvania, Virginia, and West Virginia (“Land
Acquisition and Restoration”).  Defendants shall spend no less than a total of
$10 million in Project Dollars on Land Acquisition and Restoration over the five
year period provided under this Appendix for completion of federally directed
Environmental Mitigation Projects.



 
B.
Defendants’ proposed plan shall:



 
1.
Describe the proposed Land Acquisition and Restoration projects in sufficient
detail to allow the reader to ascertain how each proposed action meets the
requirements set out below.  For purposes of this Appendix and Section VIII
(Environmental Mitigation Projects) of this Consent Decree, land acquisition
means purchase of interests in land, including fee ownership, easements, or
other restrictions that run with the land that provide for perpetual protection
of the acquired land.  Restoration may include, by way of illustration, direct
reforestation (particularly of tree species that may be affected by acidic
deposition) and soil enhancement.  Any restoration action must also incorporate
the acquisition of an interest in the restored lands sufficient to ensure
perpetual protection of the restored land.  Any proposal for acquisition of land
must identify fully all owners of the interests in the land.  Every proposal for
acquisition of land must identify the ultimate holder of the interests to be
acquired and provide a basis for concluding that the proposed holder of title is
appropriate for long-term protection of the ecological or environmental benefits
sought to be achieved through the acquisition.



 
2.
Describe generally the ecological significance of the area to be acquired or
restored.  In particular, identify the environmental/ecological benefits
expected as a result of the proposed action.  In proposing areas for acquisition
and restoration, Defendants shall focus on those areas that are in most need of
conservation action or that promise the greatest conservation return on
investment.



 
3.
Describe the expected cost of the Land Acquisition and Restoration, including
the fair market value of any areas to be acquired.



 
4.
Identify any person or entity other than Defendants that will be involved in the
land acquisition or restoration action.  Defendants shall describe the
third-party’s role in the action and the basis for asserting that such entity is
able and suited to perform the intended role.  For purposes of this Section of
the Appendix, third-parties shall only include non-profits; federal, state, and
local agencies; or universities.  Any proposed third-party must be legally
authorized to perform the proposed action or to receive Project Dollars.



 
5.
Include a schedule for completing and funding each portion of the project.



 
C.
Performance - Upon approval of the plan by EPA, after consultation with the
Citizen Plaintiffs, Defendants shall complete the Land Acquisition and
Restoration project according to the approved plan and schedule.



IV.
Nitrogen Impact Mitigation in the Chesapeake Bay



 
A.
Within 120 days of Date of Entry, Defendants shall submit a plan to EPA for
review and approval, in consultation with the Citizen Plaintiffs, for the
mitigation of adverse impacts on the Chesapeake Bay associated with nitrogen
(“Chesapeake Bay Mitigation Project”).  Defendants shall spend no less than a
total of $3 million in Project Dollars on the Chesapeake Bay Mitigation Project.



 
B.
Defendant’s proposed plan shall:



 
1.
Describe proposed Project(s) that reduce nitrogen loading in the Chesapeake Bay
or otherwise mitigate the adverse effects of nitrogen in the Chesapeake
Bay.  Projects that may be approved include, by way of illustration, creation of
forested stream buffers on agricultural land or other land cover to establish a
“buffer zone” to keep livestock out of the adjoining waterway and to filter
runoff before it enters the waterway.



 
2.
Describe generally the expected environmental benefit of the proposed Chesapeake
Bay Mitigation Project.  The key criteria for selection of components of the
Project are the magnitude of the expected ecological/environmental benefit(s) in
relation to the cost and the relative permanence of the expected
benefit(s).  Expected loadings benefits should be quantified to the extent
practicable.



 
3.
Describe the expected cost of each element of the Chesapeake Bay Mitigation
Project, including the fair market value of any interests in land to be
acquired.



 
4.
Identify any person or entity other than Defendants that will be involved in any
aspect of the Chesapeake Bay Mitigation Project.  Defendants shall describe the
third-party’s role in the action and the basis for asserting that such entity is
able and suited to perform the intended role.  For purposes of this Section of
the Appendix, third-parties shall only include non-profits; federal, state, and
local agencies; or universities.  Any proposed third-party must be legally
authorized to perform the proposed action or to receive Project Dollars.



 
5.
Include a schedule for completing and funding each portion of the Project.



 
C.
Performance - Upon approval of the plan for Chesapeake Bay Mitigation by EPA,
Defendants shall complete the Project according to the approved plan and
schedule.



V.
Mobile Source Emission Reduction Projects



 
A.
Within 120 days of the Date of Entry, Defendants shall submit a plan to EPA for
review and approval, in consultation with the Citizen Plaintiffs, for the
completion of Projects to reduce emissions from Defendants’ fleet of barge
tugboats on the Ohio River, diesel trains at or near power plants, Defendants’
fleet of motor vehicles in certain eastern states, and/or truck stops in certain
eastern states (“Mobile Source Projects”).  Defendants shall spend no less than
a total of $21 million in Project Dollars on one or more of the three Mobile
Source Projects specified in this Section, in accordance with the plans for such
Projects approved by EPA, after consultation with the Citizen Plaintiffs.  The
key criteria for selection of components of the Mobile Source Projects are the
magnitude of the expected environmental benefit(s) in relation to the cost.



 
B.
Diesel Tug/Train Project



 
1.
Defendants are among the leading barge operators in the country, with operations
on the Ohio River, the Mississippi River, and the Gulf Coast. Barges are
propelled by tugboats, which generally use a type of marine diesel fuel known as
No. 2 distillate fuel oil.  Tugboats that switch to ultra- low sulfur diesel
fuel (“ULSD”) reduce emissions of NOX, PM, volatile organic compounds (“VOCs”),
and other air pollutants.  All marine diesel fuel must be ULSD by June 1, 2012,
pursuant to EPA’s Nonroad Diesel Rule (see“Control of Emissions of Air Pollution
from Nonroad Diesel Engines and Fuels; Final Rule,” 69 Fed. Reg. 38,958 (June
29, 2004)).  Defendants also receive coal by diesel trains.



 
2.
As part of the plan for Mobile Source Projects, Defendants may elect to achieve
accelerated emission reductions from their tugboat fleet on the Ohio River
(“Ohio River Tug Fleet”) and/or their diesel powered trains used at or near
their power plants, as one of the three possible mobile source Projects under
this Consent Decree (“Diesel Tug/Train Project”).



 
3.
The Diesel Tug/Train Project shall require one or more of the following:



 
a.
The accelerated retrofitting or re-powering of Tugs with engines that require
the use of ULSD.  Selection of this Project is expressly conditioned upon
identification of satisfactory technology and an agreement between EPA and
Defendants on how to credit Project Dollars towards this project.



 
b.
The retrofitting or repowering of the marine engines in the Ohio River Tug Fleet
with diesel oxidation catalysts (“DOCs”), diesel particulate filters (“DPFs”),
or other equivalent advanced technologies that reduce emissions of PM and VOCs
from marine engines in tugboats (collectively “DOC/DPFs”).  Defendants shall
only install DOCs/DPFs that have received applicable approvals or verifications,
if any, from the relevant regulatory agencies for reducing emissions from
tugboat engines.  Defendants must maintain any DOCs/DPFs installed as part of
the Tug Project for the useful life of the equipment (as defined in the proposed
Plan), even after the completion of the Tug Project.  Project Dollars may be
spent on DOCs/DPFs within 5 years of the Date of Entry, in accordance with the
approved schedule for the mitigation projects in this Appendix.



 
c.
The accelerated use of ULSD for the Ohio River Tug Fleet, from the Date of Entry
through January 1, 2012.  Notwithstanding any other provision of this Consent
Decree, including this Appendix, Defendants shall only receive credit for the
incremental cost of ULSD as compared to the cost of the fuel Defendants would
otherwise utilize.



 
d.
Emission reduction measures for diesel powered trains.  Such measures may
include retro-fitting with, or conversion to, Multiple Diesel Engine GenSets
that are EPA Tier III Off-Road certified; Diesel Electric Hybrid; Anti-idling
controls/strategies and Auto Shut-Off capabilities.  Selection of this Project
is expressly conditioned upon identification of satisfactory technology and an
agreement between EPA and Defendants on how to credit Project Dollars towards
this project.



 
4.
The proposed plan for the Diesel Tug/Train Project shall:



 
a.
Describe the expected cost of the project, including the costs for any
equipment, material, labor costs, and the proposed method for accounting for the
cost of each element of the Diesel Tug/Train Project, including the incremental
cost of ULSD.



 
b.
Describe generally the expected environmental benefit of the project, including
any expected fuel efficiency improvements and quantify emission reductions
expected.



 
c.
Include a schedule for completing each portion of the Diesel Tug/Train Project.



 
5.
Performance - Upon approval of the Diesel Tug/Train Project plan by EPA,
Defendants shall complete the project according to the approved plan and
schedule.



 
C.
Hybrid Vehicle Fleet Project



 
1.
AEP has a fleet of approximately 11,000 motor vehicles in the eleven states
where it operates, including vehicles in Indiana, Ohio, Michigan, Virginia, West
Virginia, and Kentucky.  These motor vehicles are generally powered by
conventional diesel or gasoline engines and include vehicles such as diesel
“bucket” trucks.  The use of hybrid engine technologies in Defendants’ motor
vehicles, such as diesel-electric engines, will improve fuel efficiency and
reduce emissions of NOX, PM, VOCs, and other air pollutants.



 
2.
As part of the plan for Mobile Source Projects, Defendants may elect to spend
Project Dollars on the replacement of conventional motor vehicles in their fleet
with newly manufactured Hybrid Vehicles (“Hybrid Vehicle Fleet Project”).



 
3.
The proposed plan for the Hybrid Vehicle Fleet Project shall:



 
a.
Propose the replacement of conventional gasoline or diesel powered motor
vehicles (such as bucket trucks) with Hybrid Vehicles.  For purposes of this
subsection of this Appendix, “Hybrid Vehicle” means a vehicle that can generate
and utilize electric power to reduce the vehicle’s consumption of fossil
fuel.  Any Hybrid Vehicle proposed for inclusion in the Hybrid Fleet Project
shall meet all applicable engine standards, certifications, and/or
verifications.



 
b.
Provide for Hybrid Vehicles replacement in that portion of Defendants’ fleet in
Indiana, Ohio, Michigan, West Virginia, Virginia, and/or
Kentucky.  Notwithstanding any other provision of this Consent Decree, including
this Appendix, Defendants shall only receive credit toward Project Dollars for
the incremental cost of Hybrid Vehicles as compared to the cost of a newly
manufactured, similar motor vehicle.



 
c.
Prioritize the replacement of diesel-powered vehicles in Defendants’ fleet.



 
d.
Provide a method to account for the costs of the Hybrid Vehicles, including the
incremental costs of such vehicles as compared to conventional gasoline or
diesel motor vehicles.



 
e.
Certify that Defendants will use the Hybrid Vehicles for their useful life (as
defined in the proposed plan).



 
f.
Include a schedule for completing each portion of the Project.



 
g.
Describe generally the expected environmental benefits of the Project, including
any fuel efficiency improvements, and quantify emission reductions expected.



 
4.
Performance - Upon approval by EPA of the plan for the Hybrid Vehicle Fleet
Project, after consultation with the Citizen Plaintiffs, Defendants shall
complete the Project according to the approved plan.



 
D.
Truck Stop Electrification



 
1.
Long-haul truck drivers typically idle their engines at night at rest areas to
supply heat or cooling in their sleeper cab compartments, and to maintain
vehicle battery charge while electrical appliances such as televisions,
computers, and microwaves are in use.  Modifications to rest areas to provide
parking spaces with electrical power, heat, and air conditioning will allow
truck drivers to turn their engines off.  Truck stop electrification reduces
idling time and therefore reduces diesel fuel usage, and thus reduces emissions
of PM, NOx, and VOCs.



 
2.
As part of the plan for Mobile Source Projects, Defendants may elect to achieve
emission reductions by truck stop electrification, which shall include, where
necessary, techniques and infrastructure needed to support such a program
(“Truck Stop Electrification Project”).



 
3.
The proposed plan for the Truck Stop Electrification Project shall:



 
a.
Identify truck stops in one or more of the following States for
Electrification:  Ohio, Indiana, Kentucky, North Carolina, Pennsylvania, West
Virginia, and Virginia.  EPA may give preference to electrification Projects
that are co-located, if possible, along the same transportation corridor.



 
b.
Describe the level of expected usage of the planned electrification facilities,
air quality in the vicinity of the proposed Projects, proximity of the proposed
Project to population centers, and whether the owner or some other entity is
willing to pay for some portion of the work.



 
c.
Provide for the construction of truck stop electrification stations with
established technologies and equipment.



 
d.
Account for hardware procurement and installation costs at the recipient truck
stops.



 
e.
Include a schedule for completing each portion of the Project.



 
f.
Describe generally the expected environmental benefits of the Project and
quantify emission reductions expected.



 
4.
Performance - Upon approval of the plan for the Truck Stop Electrification
Project by EPA, after consultation with the Citizen Plaintiffs, Defendants shall
complete the Project according to the approved plan.

 
 

--------------------------------------------------------------------------------


APPENDIX B


REPORTING REQUIREMENTS

 
I.
Annual Reporting Requirements

 
    In accordance with the dates specified below, for periods on and after the
Date of Entry, Defendants shall submit annual reports to the United States, the
States, and the Citizen Plaintiffs, electronically and in hard copy, as required
by Paragraph 143 and certified as required by Paragraph 146.  In such annual
reports, Defendants shall include the following information:
 
A.  Eastern System-Wide Annual Tonnage Limitations for SO2 and NOx


Beginning on March 31, 2010, for the Eastern System-Wide Annual Tonnage
Limitations for NOx, and March 31, 2011, for the Eastern System-Wide Annual
Tonnage Limitations for SO2, and annually thereafter, Defendants shall report
the following information: (a) the total actual annual tons of the pollutant
emitted from each Unit (or for Units vented to a common stack, from each
combined stack) within the AEP Eastern System, as defined in Paragraph 7, during
the prior calendar year; (b) the total actual annual tons of the pollutant
emitted from the AEP Eastern System during the prior calendar year; (c) the
difference, if any, between the applicable Eastern System-Wide Annual Tonnage
Limitation for the pollutant in that calendar year and the amount reported in
subparagraph (b); and (d) the annual average emission rate, expressed as a
lb/mmBTU for NOx, for each Unit within the AEP Eastern System and for the entire
AEP Eastern System during the prior calendar year.  Data reported pursuant to
this subsection shall be based upon the CEMS data submitted to the Clean Air
Markets Division.


B.  Plant-Wide Annual Rolling Average Tonnage Limitation for SO2 at Clinch River


Beginning on March 31, 2011, and continuing annually thereafter, Defendants
shall report: (a) the actual tons of SO2 emitted from all Units at the Clinch
River plant on an annual rolling average basis as defined in Paragraphs 47 and
88 for the prior calendar year; and (b) the applicable Plant-Wide Annual Rolling
Average Tonnage Limitation for SO2 at the Clinch River plant for the prior
calendar year.  For calendar years other than 2010 and 2015, Defendants shall
also report the 12-month rolling average emissions for each month.


C.  Plant-Wide Tonnage Limitation for SO2 at Kammer


Beginning on March 31, 2011, and continuing annually thereafter, Defendants
shall report: (a) the actual tons of SO2 emitted from all Units at the Kammer
plant as specified in Paragraph 48 for the prior calendar year; and (b) the
Plant-Wide Tonnage Limitation for SO2 at the Kammer plant for that calendar
year.


D.  Reporting Requirements for Excess NOx Allowances


1.  Reporting Requirements for Unrestricted Excess NOx Allowances


Beginning on March 31, 2010, and continuing annually through March 31,
2016,  Defendants shall report the number of Unrestricted Excess NOx Allowances
available each year between 2009 through 2015, and how or whether such
allowances were used so that Defendants account for each Unrestricted Excess NOx
Allowance for each year during 2009 through 2015.  No later than March 31, 2016,
Defendants shall report: (a) the cumulative number of unused Unrestricted Excess
NOx Allowances subject to surrender pursuant to Paragraph 75 and calculated
pursuant to Paragraph 74, and (b) the total number of unused Unrestricted Excess
NOx Allowances that they surrendered.


2.  Reporting Requirements for Restricted Excess NOx Allowances


a.  Beginning on March 31, 2010, and continuing annually through March 31, 2016,
Defendants shall report:  (a) the number of Restricted Excess NOx Allowances
available each year between 2009 through 2015; (b) the actual emissions from any
New and Newly Permitted Unit during each year; (c) the actual NOx emissions from
the five natural gas plants listed in Paragraph 76 during each year; (d) the
amount, if any, of Restricted Excess NOx Allowances that are not subject to
surrender each year because of Defendants’ investment in renewable energy as
defined in Paragraph 77 and the data supporting Defendants’ calculation; and (e)
the difference between the cumulative total of Restricted Excess NOx Allowances
available from each year and any prior year and the actual emissions reported
under (b) and (c), above, for that year and any Restricted Excess NOx Allowances
not subject to surrender reported under (d), above.  No later than March 31,
2016, Defendants shall report: (a) the cumulative number of unused Restricted
Excess NOx Allowances subject to surrender calculated pursuant to Paragraphs 76
and 77, and (b) the total number of unused Restricted Excess NOx Allowances that
they surrendered.


b.  No later than March 31, 2017, and continuing annually thereafter, Defendants
shall report: (a) the number of Restricted Excess NOx Allowances available in
the prior year; (b) the actual emissions from any New and Newly Permitted Unit
during such year; (c) the actual emissions from the five natural gas plants
listed in Paragraph 76 during such year; (d) the amount, if any, of Restricted
Excess NOx Allowances that are not subject to surrender for such year because of
Defendants’ investment in renewable energy as defined in Paragraph 77 and the
data supporting Defendants’ calculation; (e) the number of Restricted Excess NOx
Allowances subject to surrender for such year calculated pursuant to Paragraphs
76 and 77; and (f) the total number of unused Restricted Excess NOx Allowances
that they surrendered for such year.


E.  Reporting Requirements for Excess SO2 Allowances


Beginning on March 31, 2011, and continuing annually thereafter, Defendants
shall report: (a) the number of Excess SO2 Allowances subject to surrender
calculated pursuant to Paragraph 93, and (b) the total number of Excess SO2
Allowances that they surrendered.


F.  Continuous Operation of Pollution Controls required by Paragraphs 68, 69,
87, and 102


On March 31 of the year following Defendants’ obligation pursuant to this
Consent Decree to commence Continuous Operation of an SCR, FGD, ESP, or
Additional NOx Pollution Controls, Defendants shall report the date that they
commenced Continuous Operation of each such pollution control as required by
this Consent Decree.  Beginning on March 31, 2008, and continuing annually
thereafter, Defendants shall report, for any SCR, FGD, ESP, or Additional NOx
Pollution Controls required to Continuously Operate during that year, the
duration of any period during which that pollution control did not Continuously
Operate, including the specific dates and times that such pollution control did
not operate, the reason why Defendants did not Continuously Operate such
pollution control, and the measures taken to reduce emissions of the pollutant
controlled by such pollution control.


G.  Installation of SO2 and NOx Pollution Controls


Beginning on March 31, 2008, and continuing annually thereafter, Defendants
shall report on the progress of construction of NOx and SO2 pollution controls
required by this Consent Decree including:  (1) if construction is not underway,
any available information concerning the construction schedule, including the
dates of any major contracts executed during the prior calendar year, and any
major components delivered during the prior calendar year; (2) if construction
is underway, the estimated percent of installation as of the end of the prior
calendar year, the current estimated construction completion date, and a brief
description of completion of significant milestones during the prior calendar
year, including a narrative description of the current construction status (e.g.
foundations completed, absorber installation proceeding all material on-site,
new stack erection completed, etc.); and (3) once construction is complete, the
dates the equipment was placed in service and any acceptance testing was
performed during the prior calendar year.


H.  Installation and Operation of PM CEMS


Beginning on March 31, 2013, for Cardinal Units 1 and 2 and a third Unit
identified pursuant to Paragraph 110, and continuing annually thereafter for all
periods of operation of PM CEMS as required by this Consent Decree, Defendants
shall report the data recorded by the PM CEMS, expressed in lb/mmBTU on a 3-hour
rolling average basis in electronic format for the prior calendar year, in
accordance with Paragraph 107.


I.  Other SO2 Measures


Commencing in the first annual report Defendants submit pursuant to Paragraph
143, and continuing annually thereafter, Defendants shall submit all data
necessary to determine Defendants’ compliance with the annual average coal
content specified in the table in Paragraph 90.


J.  1-Hour Average NOx Emission Rate and 30-Day Rolling Average Emission
     Rates for SO2 and NOx


1. Beginning on March 31 of the year following Defendants’ obligation pursuant
to this Consent Decree to first comply with an applicable 1-Hour Average NOx
Emission Rate and/or 30-Day Rolling Average Emission Rate for SO2 and NOx, and
continuing annually thereafter, Defendants shall report all 1-Hour Average
Emission Rate results and/or 30-Day Rolling Average Emission Rate results to
determine compliance with such emission rate, as defined in Paragraph 4 or 5, as
appropriate.  Defendants shall also report: (a) the date and time that the Unit
initially combusts any fuel after shutdown; (b) the date and time after startup
that the Unit is synchronized with a utility electric distribution system; (c)
the date and time that the fire is extinguished in a Unit; and (d) for the fifth
and subsequent Cold Start Up Period that occurs within any 30-Day period, the
earlier of the date and time that is either (i) eight hours after the unit is
synchronized with a utility electric distribution system, or (ii) the flue gas
has reached the SCR operational temperature range specified by the catalyst
manufacturer.


2. Within the first report that identifies a 1-Hour Average NOx Emission Rate or
30-Day Rolling Average Emission Rate for SO2 or NOx, Defendants shall include at
least five (5) example calculations (including hourly CEMS data in electronic
format for the calculation) used to determine the 1-Hour Average NOx Emission
Rate and the 30-Day Rolling Average Emission Rate for SO2 or NOx for five (5)
randomly selected days.  If at any time Defendants change the methodology used
in determining the 1-Hour Average NOx Emission Rate or the 30-Day Rolling
Average Emission Rate for SO2 or NOx, Defendants shall explain the change and
the reason for using the new methodology.


K.  30-Day Rolling Average Removal Efficiency for SO2


1. Beginning on March 31 of the year following Defendants’ obligation pursuant
to this Consent Decree to first comply with a 30-Day Rolling Average Removal
Efficiency, and continuing annually thereafter, Defendants shall report all
30-Day Rolling Average Removal Efficiency results to determine compliance with
such removal efficiency as defined in Paragraph 6 or, for Conesville Units 5 and
6, as specified in Appendix C.


2. Within the first report that identifies a 30-Day Rolling Average Removal
Efficiency for SO2, Defendants shall include at least five (5) example
calculations (including hourly CEMS data in electronic format for the
calculation) used to determine the 30-Day Rolling Average Removal Efficiency for
five (5) randomly selected days.  If at any time Defendants change the
methodology used in determining the 30-Day Rolling Average Removal Efficiency,
Defendants shall explain the change and the reason for using the new
methodology.


L.  PM Emission Rates


Beginning on March 31, 2010, for Cardinal Units 1 and 2, and beginning on March
31, 2013 for Muskingum River Unit 5, and continuing annually thereafter,
Defendants shall report the PM Emission Rate as defined in Paragraph 51, for
Cardinal Unit 1, Cardinal Unit 2, and Muskingum River Unit 5.   For all such
Units, Defendants shall attach a copy of the executive summary and results of
any stack test performed during the calendar year covered by the annual report.


M.  Environmental Mitigation Projects


1.  Mitigation Projects to be Conducted by the States


Defendants shall report the disbursement of funds as required in Paragraph 127
of the Consent Decree in the next annual progress report that Defendants submit
pursuant to Paragraph 143 following such disbursement of funds.


2.  Appendix A Projects


Beginning March 31, 2008, and continuing on March 31 of each year thereafter
until completion of each Project (including any applicable periods of
demonstration or testing), Defendants shall provide the United States and
Citizen Plaintiffs with written reports detailing the progress of each Project,
including Project Dollars.


N. Other Unit becoming an Improved Unit


If Defendants decide to make an Other Unit an Improved Unit, Defendants shall so
state in the next annual progress report they submit pursuant to Paragraph 143
after making such decision, and comply with the reporting requirements specified
in Section I.G of this Appendix and any other reporting or notice requirements
in accordance with the Consent Decree.


II.
Deviation Reports



Beginning March 31, 2008, and continuing annually thereafter, Defendants shall
report a summary of all deviations from the requirements of the Consent Decree
that occurred during the prior calendar year, identifying the date and time that
the deviation occurred, the date and time the deviation was corrected, the cause
and any corrective actions taken for each deviation, if necessary, and the date
that the deviation was initially reported under Paragraph 145.  In addition to
any express requirements in Section I, above, or in the Consent Decree, such
deviations required to be reported include, but are not limited to, the
following requirements: the 1-Hour Average NOx Emission Rate, the 30-Day Rolling
Average Emission Rates for SO2 and NOx, the 30-Day Rolling Average Removal
Efficiency for SO2, and the PM Emission Rate.


III.
Submissions Pending Review



In each annual report Defendants submit pursuant to Paragraph 143, Defendants
shall include a list of all plans or submissions made pursuant to this Consent
Decree during the calendar year covered by the annual report, the date(s) such
plans or submissions were submitted to one or more Plaintiffs for review and/or
approval, and shall identify which, if any, are still pending review and
approval by Plaintiffs upon the date of submission of the annual report.


IV.
Other Information Necessary To Determine Compliance



To the extent that information not expressly identified above is necessary to
determine Defendants’ compliance with the requirements of this Consent Decree
during a reporting period, and has not otherwise been submitted in accordance
with the provisions of the Consent Decree, Defendants shall provide such
information as part of the annual report required pursuant to Section XI of the
Consent Decree.


 

--------------------------------------------------------------------------------


APPENDIX C


MONITORING STRATEGY AND CALCULATION OF
THE 30-DAY ROLLING AVERAGE REMOVAL EFFICIENCY
FOR CONESVILLE UNITS 5 AND 6


I.           Monitoring Strategy


1.  
The SO2 monitoring system for Conesville Units 5 & 6 will consist of two
separate FGD inlet monitors in each of the two FGD inlet ducts for each Unit,
and one FGD outlet monitor in the combined flow from the outlets of the FGD
modules for each Unit, prior to the common stack.



2.  
Due to space constraints and potential interferences, monitors are currently
located in the inlet duct for one FGD module on each Unit and at the combined
outlet from both FGD modules for each Unit prior to entering the stack using
best engineering judgment.



3.  
On or before December 31, 2008, Defendants shall submit a monitoring plan to EPA
for approval that will propose where to site and install an additional inlet
monitor in each of the unmonitored FGD inlet ducts for each Unit, and include a
requirement that Defendants submit a complete certification application for the
Conesville Units 5 & 6 monitoring system to EPA and the state permitting
authority.



4.  
The Monitoring Plan will incorporate the applicable procedures and quality
assurance testing found in 40 C.F.R. Part 75, subject to the following:



a.  
The PS-2 siting criteria will not be applied to these monitoring systems;
however, the majority of the procedures in Section 8.1.3.2 of PS-2 will be
followed.  Sampling of at least nine (9) sampling points selected in accordance
with PS-1 will be performed prior to the initial RATA.  If the resultant SO2
emission rates for any single sampling point calculated in accordance with
Equation 19.7 are all within 10% or 0.02 lb/mmBtu of the mean of all nine (9)
sampling points, the alternative traverse point locations (0.4, 1.2, and 2.0
meters from the duct wall) will be representative and may be used for all
subsequent RATAs.



b.  
The required relative accuracy test audit will be performed in accordance with
the procedures of 40 C.F.R. Part 75, except that the calculations will be
performed on an SO2 emission rate basis (i.e., lb/mmBtu).



c.  
The criteria for passing the relative accuracy test audit will be the same
criteria that 40 C.F.R. Part 75 requires for relative accuracy or alternative
performance specification as provided for NOx emission rates.



d.  
“Diluent capping” (i.e., 5% CO2) will be applied to the SO2 emission rate for
any hours where the measured CO2 concentration rounds to zero.



e.  
Results of quality assurance testing, data gathered by the inlet and outlet
monitoring systems, and the resultant 30-day Rolling Average Removal
Efficiencies for these monitoring systems are not required to be reported in the
quarterly reports submitted to EPA’s Clean Air Markets Division for purposes of
40 C.F.R. Part 75.   Results will be maintained at the facility and available
for inspection, and the 30-day Rolling Average Removal Efficiency will be
reported in accordance with the requirements of the Consent Decree and Appendix
B.  Equivalent data retention and reporting requirements will be incorporated
into the applicable permits for these Units.



f.  
Missing Data Substitution of 40 C.F.R Part 75 will not be implemented.



g.  
Initial performance testing will be performed before the effective date of the
30-Day Rolling Average Removal Efficiency requirements, and the results will be
reported to Plaintiffs as part of the annual report submitted in accordance with
Appendix B.



II.           Calculation of 30-Day Rolling Average Removal Efficiency


1.           Removal efficiency shall be calculated by the equation:


[SO2 emission rate Inlet– SO2 emission rate Outlet ] / SO2 emission rate Inlet *
100


 
2.
Inlet and outlet emission rates shall be calculated using the methodology
specified in 40 C.F.R. Part 60 Appendix B – Method 19.  Inlet emission rates
will be based on the average of the valid recorded values calculated for each of
the inlet FGD monitors at each Unit.  Measurements are made on a wet basis, so
Equation 19.7 will be utilized to determine the hourly SO2 emission rate at each
location.  To make the conversion between the measured wet SO2 and CO2
concentrations and an emission rate in pounds per million BTU, an electronic
Data System will perform Equation 19.7 using the SO2 ppm conversion factor from
Table 19-1 of Method 19 and the Fc factor for the applicable fuel (currently
bituminous coal) in Table 19-2 of Method 19.  The resulting equation will be:



Emission rate (lb SO2/mmBtu) = 1.660 x 10-7 * SO2 (in ppm) * Fc * 100 / CO2 (in
%)


 
3.
The electronic data system will calculate the hourly average SO2 and CO2
concentration in accordance with 40 C.F.R. Part 75 quality control/quality
assurance requirements and will compute and retain these SO2 emission rates for
every operating hour meeting the minimum data capture requirements in accordance
with 40 C.F.R. Part 75.  Prior to the calculation of the SO2 emission rate,
hourly SO2 and CO2 concentrations will be rounded to the nearest tenth (i.e.,
0.1 ppm or 0.1 % CO2) and the resulting SO2 emission rate will be rounded to the
nearest thousandth (i.e., 0.001 lb/mmBtu).



 
4.
From these hourly SO2 emission rates, SO2 removal efficiencies will be
calculated for each hour when the Unit is firing fossil fuel, and the hourly SO2
and CO2 monitors meet the QA/QC requirements of Part 75.  Hourly SO2 removal
efficiencies will be computed by taking the hourly inlet SO2 emission rate minus
the outlet SO2 emission rate, dividing the result by inlet SO2 emission rate and
multiplying by 100.  The resulting removal efficiency will be rounded to the
nearest tenth (i.e., 95.1%).  Daily SO2 removal efficiencies will be calculated
by taking the sum of Hourly SO2 removal efficiencies and dividing by the number
of valid monitored hours for each Operating Day.  The resulting daily removal
efficiencies will be rounded to the nearest tenth (i.e., 95.1%).



 
5.
The 30-Day Rolling Average Removal Efficiency will be computed by taking the
current Operating Day’s daily SO2 removal efficiency (as described in Paragraph
4 of this Appendix C) plus the previous 29 Operating Days’ daily SO2 removal
efficiency, and dividing the sum by 30.  In the event that a daily SO2 removal
efficiency is not available for an Operating Day, Defendants shall exclude that
Operating Day from the calculation of the 30-Day Rolling Average Removal
Efficiency.  The resulting 30-day Rolling Average Removal Efficiency will be
rounded to the nearest tenth of a percent (i.e., a value of 95.04% rounds down
to 95.0%, and a value of 95.05% rounds up to 95.1%).






